EXECUTION COPY

CREDIT AGREEMENT

dated as of

June 21, 2007

between

XL CAPITAL LTD,

X.L. AMERICA, INC., XL INSURANCE (BERMUDA) LTD and XL RE LTD,

as Account Parties and Guarantors,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent



--------------------------------------------------------------------------------



$4,000,000,000



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.

and

WACHOVIA CAPITAL MARKETS, LLC
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent



--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI LTD., NEW YORK BRANCH,
BAYERISCHE LANDESBANK, NEW YORK BRANCH,
CITIBANK, N.A.,
KEY BANK NATIONAL ASSOCIATION,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
CALYON NEW YORK BRANCH,
ABN AMRO BANK, N.V.
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as Documentation Agents

1

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

     
SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
  Defined Terms
Terms Generally
Accounting Terms; GAAP and SAP

ARTICLE II

THE CREDITS

     
SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
SECTION 2.12.
SECTION 2.13.
SECTION 2.14.
SECTION 2.15.
SECTION 2.16.
SECTION 2.17.
SECTION 2.18.
SECTION 2.19.
SECTION 2.20.
SECTION 2.21.
  Syndicated Letters of Credit
Issuance and Administration
Reimbursement of LC Disbursements, Etc
Non-Syndicated Letters of Credit
Participated Letters of Credit
Alternative Currency Letters of Credit
Loans and Borrowings
Requests for Borrowings
Funding of Borrowings
Interest Elections
Termination, Reduction and Increase of the Commitments
Repayment of Loans; Evidence of Debt
Prepayment of Loans.
Fees
Interest
Alternate Rate of Interest
Increased Costs
Break Funding Payments
Taxes
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
Mitigation Obligations; Replacement of Lenders

ARTICLE III

GUARANTEE

     
SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
SECTION 3.04.
SECTION 3.05.
SECTION 3.06.
SECTION 3.07.
SECTION 3.08.
  The Guarantee
Obligations Unconditional
Reinstatement
Subrogation
Remedies
Continuing Guarantee
Rights of Contribution
General Limitation on Guarantee Obligations

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     
SECTION 4.01.
SECTION 4.02.
SECTION 4.03.
SECTION 4.04.
SECTION 4.05.
SECTION 4.06.
SECTION 4.07.
SECTION 4.08.
SECTION 4.09.
SECTION 4.10.
SECTION 4.11.
SECTION 4.12.
SECTION 4.13.
SECTION 4.14.
SECTION 4.15.
SECTION 4.16.
  Organization; Powers
Authorization; Enforceability
Governmental Approvals; No Conflicts
Financial Condition; No Material Adverse Change
Properties
Litigation and Environmental Matters
Compliance with Laws and Agreements
Investment Company Status
Taxes
ERISA
Disclosure
Use of Credit
Subsidiaries
Withholding Taxes
Stamp Taxes
Legal Form

ARTICLE V

CONDITIONS

     
SECTION 5.01.
SECTION 5.02.
  Effective Date
Each Credit Event

ARTICLE VI

AFFIRMATIVE COVENANTS

     
SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
SECTION 6.04.
SECTION 6.05.
SECTION 6.06.
SECTION 6.07.
SECTION 6.08.
SECTION 6.09.
SECTION 6.10.
SECTION 6.11.
  Financial Statements and Other Information
Notices of Material Events
Preservation of Existence and Franchises
Insurance
Maintenance of Properties
Payment of Taxes and Other Potential Charges and
Priority Claims; Payment of Other Current Liabilities
Financial Accounting Practices
Compliance with Applicable Laws
Use of Letters of Credit and Proceeds
Continuation of and Change in Businesses
Visitation

ARTICLE VII

NEGATIVE COVENANTS

     
SECTION 7.01.
SECTION 7.02.
SECTION 7.03.
SECTION 7.04.
SECTION 7.05.
SECTION 7.06.
SECTION 7.07.
SECTION 7.08.
SECTION 7.09.
  Mergers
Dispositions
Liens
Transactions with Affiliates
Ratio of Total Funded Debt to Total Capitalization
Consolidated Net Worth
Indebtedness
Financial Strength Ratings
Private Act

ARTICLE VIII

EVENTS OF DEFAULT

ARTICLE IX

THE ADMINISTRATIVE AGENT

ARTICLE X

MISCELLANEOUS

     
SECTION 10.01.
SECTION 10.02.
SECTION 10.03.
SECTION 10.04.
SECTION 10.05.
SECTION 10.06.
SECTION 10.07.
SECTION 10.08.
SECTION 10.09.
SECTION 10.10.
SECTION 10.11.
SECTION 10.12.
SECTION 10.13.
SECTION 10.14.
  Notices
Waivers; Amendments
Expenses; Indemnity; Damage Waiver
Successors and Assigns
Survival
Counterparts; Integration; Effectiveness
Severability
Right of Setoff
Governing Law; Jurisdiction; Etc
WAIVER OF JURY TRIAL
Headings
Treatment of Certain Information; Confidentiality
Judgment Currency
USA PATRIOT Act

         
SCHEDULE I
SCHEDULE II
SCHEDULE III
SCHEDULE IV
SCHEDULE V
EXHIBIT A
EXHIBIT B-1
EXHIBIT B-2
EXHIBIT B-3
EXHIBIT B-4
EXHIBIT B-5
EXHIBIT C
EXHIBIT D
  –
–
–
–
-
–
–
–
–
–
–
–
–   Commitments
Indebtedness and Liens
Litigation
Environmental Matters
Subsidiaries
Form of Assignment and Assumption
Form of Opinion of Counsel to XL Capital
Form of Opinion of Counsel to XL America
Form of Opinion of Special U.S. Counsel to the Obligors
Form of Opinion of Special Bermuda Counsel to XL Insurance and XL Re
Form of Opinion of Special Cayman Islands Counsel to XL Capital
Form of Opinion of Special New York Counsel to JPMCB
Form of Confirming Lender Agreement

2

CREDIT AGREEMENT dated as of June 21, 2007, between XL CAPITAL LTD, a Cayman
Islands exempted limited liability company (“XL Capital”), X.L. AMERICA, INC., a
Delaware corporation (“XL America”), XL INSURANCE (BERMUDA) LTD, a Bermuda
limited liability company (“XL Insurance”) and XL RE LTD, a Bermuda limited
liability company (“XL Re” and, together with XL Capital, XL America and XL
Insurance, each an “Account Party” and each a “Guarantor” and collectively, the
“Account Parties” and the “Guarantors”; the Account Parties and the Guarantors
being collectively referred to as the “Obligors”), the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Account Parties have requested that the Lenders issue letters of credit for
their account and make loans to them in an aggregate face or principal amount
not exceeding $4,000,000,000 at any one time outstanding, and the Lenders are
prepared to issue such letters of credit and make such loans upon the terms and
conditions hereof. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Parties” means each of XL Capital, XL America, XL Insurance and XL Re.

“Account Party Jurisdiction” means (a) Bermuda, (b) the Cayman Islands and
(c) any other country (i) where any Account Party is licensed or qualified to do
business or (ii) from or through which payments hereunder are made by any
Account Party.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

“Aggregate Credit Exposure” means the aggregate amount of the Credit Exposures
of each of the Lenders.

“Aggregate Maximum Loan Amount” means $1,000,000,000, as such amount may be
reduced from time to time pursuant to Section 2.11.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Alternative Currency” means any currency other than Dollars (a) that is freely
transferable and convertible into Dollars in the London foreign exchange market
and (b) for which no central bank or other governmental authorization in the
country of issue of such currency is required to permit use of such currency by
any Lender for issuing, renewing, extending or amending letter of credits or
funding or making drawings thereunder and/or to permit any Account Party to pay
the reimbursement obligations and interest thereon, each as contemplated
hereunder, unless such authorization has been obtained and is in full force and
effect.

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate amount of all LC Disbursements under Alternative Currency Letters of
Credit that have not been reimbursed by or on behalf of the Account Parties at
such time. The Alternative Currency LC Exposure of any Lender shall at any time
be such Lender’s share of the total Alternative Currency LC Exposure at such
time.

“Alternative Currency Letter of Credit” means a letter of credit issued by a
Lender in an Alternative Currency pursuant to Section 2.06.

“Alternative Currency Letter of Credit Report” has the meaning set forth in
Section 2.06(b).

“Applicable Additional Margin” means a rate per annum equal to 0.05% for any
period during which the sum of (a) the aggregate outstanding principal amount of
the Loans and (b) the aggregate outstanding principal amount of the Loans under
(and as defined in) the Other Credit Agreement shall be greater than 50% of the
Aggregate Maximum Loan Amount then in effect.

“Applicable Margin” means, with respect to any Eurodollar Loan, the rate per
annum specified under the caption “Applicable Margin” in the table contained in
the definition of “Applicable Rate” in this Section or otherwise determined in
accordance with such definition.

“Applicable Percentage” means (a) with respect to any Lender under the Letter of
Credit Tranche in relation to its obligations to issue or participate in Letters
of Credit (or related matters), the percentage of the Commitments of all the
Lenders under such Tranche represented by such Lender’s Letter of Credit
Commitment, (b) with respect to any Lender under the Letter of Credit Tranche in
relation to its obligation to make Loans (or related matters), the percentage
represented by the amount that such Lender’s Applicable Percentage (as
determined under clause (a) above) of the RC Sublimit bears to the Aggregate
Maximum Loan Amount, (c) with respect to any Lender under the Revolving Credit
Tranche, the percentage represented by the amount that the Revolving Credit
Commitment of such Lender bears to the Aggregate Maximum Loan Amount and (d)
otherwise, with respect to any Lender, the percentage of the Commitments of all
the Lenders represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to letter of credit fees
payable hereunder, interest margins applicable to Eurodollar Loans or the
facility fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Applicable Letter of Credit Fee Rate”,
“Applicable Margin ” or “Applicable Facility Fee Rate”, respectively, based upon
the S&P Rating and/or Moody’s Rating, on such date:

                         
S&P/ Moody’s Ratings (Senior Unsecured
          Applicable Margin        
Long-Tem Debt
  Applicable Letter   (for Eurodollar   Applicable
Ratings)
  of Credit Fee Rate   Loans)   Facility Fee Rate
 
                       
> A+/A1
    0.11 %     0.11 %     0.04 %
 
                       
A/A2
    0.15 %     0.15 %     0.05 %
 
                       
A-/A3
    0.19 %     0.19 %     0.06 %
 
                       
BBB+/Baa1
    0.275 %     0.275 %     0.075 %
 
                       
< BBB/Baa2 or unrated
    0.31 %     0.31 %     0.09 %
 
                       

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Moody’s Rating or a S&P Rating, as the case may be (other than by
reason of the circumstances referred to in the last sentence of this
definition), then the Applicable Rate shall be based upon the remaining rating,
(ii) if the Moody’s Rating and the S&P Rating shall fall within different
Categories, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more Categories higher than the other,
in which case the Applicable Rate shall be determined by reference to the
ratings level next above that of the lower of the two ratings, and (iii) if the
Moody’s Rating and the S&P Rating established or deemed to have been established
by Moody’s and S&P, respectively, shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of providing insurance ratings, XL Capital and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
and including the Commitment Termination Date.

“Bermuda Companies Law” means the Companies Act 1981 of Bermuda, as amended, and
the regulations promulgated thereunder.

“Bermuda Insurance Law” means the Insurance Act 1978 of Bermuda, as amended, and
the regulations promulgated thereunder.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means, with respect to any Account Party, (a) all ABR Loans of such
Account Party made, converted or continued on the same date or (b) all
Eurodollar Loans of such Account Party that have the same Interest Period.

“Borrowing Request” means a request by an Account Party for a Borrowing in
accordance with Section 2.08.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London, the Cayman Islands or Bermuda
are authorized or required by law to remain closed and (b) if such day relates
to a borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a Eurodollar
Loan, or to a notice by an Account Party with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in Dollar deposits are carried out in the London
interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means the occurrence of any of the following events or
conditions: (a) any Person, including any syndicate or group deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock of XL Capital entitling such Person to exercise 40% or
more of the total voting power of all shares of capital stock of XL Capital that
is entitled to vote generally in elections of directors, other than an
acquisition by XL Capital, any of its Subsidiaries or any employee benefit plans
of XL Capital; or (b) XL Capital merges or consolidates with or into any other
Person (other than a Subsidiary), another Person (other than a Subsidiary)
merges into XL Capital or XL Capital conveys, sells, transfers or leases all or
substantially all of its assets to another Person (other than a Subsidiary),
other than any transaction: (i) that does not result in a reclassification,
conversion, exchange or cancellation of the outstanding shares of capital stock
of XL Capital (other than the cancellation of any outstanding shares of capital
stock of XL Capital held by the Person with whom it merges or consolidates) or
(ii) which is effected solely to change the jurisdiction of incorporation of XL
Capital and results in a reclassification, conversion or exchange of outstanding
shares of capital stock of XL Capital solely into shares of capital stock of the
surviving entity; or (c) a majority of the members of XL Capital’s board of
directors are persons who are then serving on the board of directors without
having been elected by the board of directors or having been nominated for
election by its shareholders.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.17(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to any Lender, the Letter of Credit Commitment
or the Revolving Credit Commitment of such Lender, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $4,000,000,000.

“Commitment Termination Date” means June 21, 2012.

“Confirming Lender” means, with respect to any Lender, any other Person which is
listed on the NAIC Approved Bank List that has agreed, by delivery of an
agreement between such Lender and such other Person in substantially the form of
Exhibit D or any other form satisfactory to the Administrative Agent, to honor
the obligations of such Lender in respect of a draft complying with the terms of
a Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, as the case
may be, as if, and to the extent, such other Person were the “issuing lender”
(in place of such Lender) named in such Syndicated Letter of Credit or
Non-Syndicated Letter of Credit, as the case may be.

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of XL Capital and its Subsidiaries, provided that the calculation of such
consolidated stockholders’ equity shall exclude (a) the effect thereon of any
adjustments required under Statement of Financial Accounting Standards No. 115
(“Accounting for Certain Investments in Debt and Equity Securities”) and (b) any
Exempt Indebtedness (and the assets relating thereto) in the event such Exempt
Indebtedness is consolidated on the consolidated balance sheet of XL Capital and
its consolidated Subsidiaries in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means, collectively, this Agreement and the Letter of Credit
Documents.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollar Equivalent” means, as used in each Alternative Currency Letter of Credit
Report and in respect of any Alternative Currency Letter of Credit, the amount
of Dollars obtained by converting the Alternative Currency LC Exposure with
respect to such Alternative Currency Letter of Credit, as specified in such
Alternative Currency Letter of Credit Report, into Dollars at the spot rate for
the purchase of Dollars with such currency as quoted by the Administrative Agent
at approximately 11:00 a.m. (London time) on the second Business Day before the
date of such Alternative Currency Letter of Credit Report (unless another rate
or time is agreed to by XL Capital and the Administrative Agent).

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means any Law, whether now existing or subsequently enacted
or amended, relating to (a) pollution or protection of the environment,
including natural resources, (b) exposure of Persons, including but not limited
to employees, to Hazardous Materials, (c) protection of the public health or
welfare from the effects of products, by-products, wastes, emissions, discharges
or releases of Hazardous Materials or (d) regulation of the manufacture, use or
introduction into commerce of Hazardous Materials, including their manufacture,
formulation, packaging, labeling, distribution, transportation, handling,
storage or disposal.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of an Account Party or any Subsidiary resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Account Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Account Party or any of such Account Party’s
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Account Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Account Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by any Account Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Account Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excess Funding Guarantor” has the meaning assigned to such term in
Section 3.07.

“Excess Payment” has the meaning assigned to such term in Section 3.07.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Account Party hereunder, (a) Taxes imposed on (or measured by) its net
income, net profits or overall gross receipts (including, without limitation,
branch profits or similar taxes) by the United States of America, or by any
jurisdiction under the laws of which such recipient is organized or resident, in
which such recipient has an office or with which such recipient has any other
connection (other than a connection that is deemed to arise solely by reason of
both (I) the transactions contemplated by this Agreement and (II) an Account
Party being organized in, maintaining an office in, conducting business in, or
having a connection with, such jurisdiction), (b) any Taxes not described in
clause (a) above (other than Other Taxes) that are imposed as a result of a
connection the recipient has with the relevant jurisdiction (other than a
connection that is deemed to arise solely by reason of both (I) the transactions
contemplated by this Agreement and (II) an Account Party being organized or
resident in, maintaining an office in, conducting business in, or having a
connection with, such jurisdiction) and (c) any Tax imposed pursuant to a law in
effect at the time such recipient first becomes a party to this Agreement (or at
the time such recipient acquires an additional interest, but only with respect
to Taxes attributable to such additional interest) except to the extent that
such recipient’s assignor, if any, was entitled at the time of the assignment to
receive additional amounts from the Account Parties with respect to such Tax
under Section 2.19(a) or 2.19(c) and (d) any Tax that is attributable to a
recipient’s failure or inability to comply with Section 2.19(e).

“Exempt Indebtedness” means any Indebtedness of any Person (other than XL
Capital or any of its Affiliates) that is consolidated on the balance sheet of
XL Capital and its consolidated Subsidiaries in accordance with GAAP (whether or
not required to be so consolidated); provided that (a) at the time of the
incurrence of such Indebtedness by such Person, the cash flows from the assets
of such Person shall reasonably be expected by such Person to liquidate such
Indebtedness and all other liabilities (contingent or otherwise) of such Person
and (b) no portion of such Indebtedness of such Person shall be Guaranteed
(other than guarantees of the type referred to in clause (a) or (b) of the
definition of Indebtedness) by, or shall be secured by a Lien on any assets
owned by, XL Capital or any of its Subsidiaries and neither such Person nor any
of the holders of such Indebtedness shall have any direct or indirect recourse
to XL Capital or any of its Subsidiaries (other than in respect of liabilities
and guarantees of the type referred to in clause (a) or (b) of the definition of
Indebtedness).

“Existing Credit Agreements” means (a) the 364-Day Credit Agreement dated as of
May 9, 2006 among the Account Parties, the lenders party thereto and JPMCB, as
administrative agent, and (b) the Three-Year Credit Agreement dated as of
June 23, 2004 among the Account Parties, the lenders party thereto and JPMCB
(formerly known as JPMorgan Chase Bank), as administrative agent.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Obligor, a principal financial
officer of such Obligor.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GIC” means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Account Party or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.

“Governmental Authority” means the government of the United States of America,
or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Granting Lender” has the meaning assigned to such term in Section 10.04.

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor for the purpose of assuring the holder of such Indebtedness,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including keepwell agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guarantee hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount of the
Indebtedness in respect of which such Guarantee is made. The terms “Guarantee”
and “Guaranteed” used as a verb shall have a correlative meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

“Guarantors” means each of XL Capital, XL America, XL Insurance and XL Re.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
or liability for or on account of money borrowed by, or for or on account of
deposits with or advances to (but not including accrued pension costs, deferred
income taxes or accounts payable of) such Person; (ii) all obligations
(including contingent liabilities) of such Person evidenced by bonds,
debentures, notes, banker’s acceptances or similar instruments; (iii) all
indebtedness or liability for or on account of property or services purchased or
acquired by such Person; (iv) any amount secured by a Lien on property owned by
such Person (whether or not assumed) and Capital Lease Obligations of such
Person (without regard to any limitation of the rights and remedies of the
holder of such Lien or the lessor under such capital lease to repossession or
sale of such property); (v) the maximum available amount of all standby letters
of credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); and (vi) all Guarantees of
such Person; provided that the following shall be excluded from Indebtedness of
XL Capital and any of its Subsidiaries for purposes of this Agreement: (a) all
payment liabilities of any such Person under insurance and reinsurance policies
from time to time issued by such Person, including guarantees of any such
payment liabilities; (b) all other liabilities (or guarantees thereof) arising
in the ordinary course of any such Person’s business as an insurance or
reinsurance company (including GICs and Stable Value Instruments and any
Specified Transaction Agreement relating thereto), or as a corporate member of
The Council of Lloyd’s, or as a provider of financial or investment services or
contracts (including GICs and Stable Value Instruments and any Specified
Transaction Agreement relating thereto); and (c) any Exempt Indebtedness.

“Indemnified Taxes” means Taxes imposed on the Administrative Agent or any
Lender on or with respect to any payment hereunder, other than Excluded Taxes
and Other Taxes.

“Insurance Subsidiary” means any Subsidiary which is subject to the regulation
of, and is required to file statutory financial statements with, any
governmental body, agency or official in any State or territory of the United
States or the District of Columbia which regulates insurance companies or the
doing of an insurance business therein.

“Interest Election Request” means a request by an Account Party to convert or
continue a Borrowing in accordance with Section 2.10.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

“ISDA” has the meaning assigned to such term in Section 7.03(f).

“Issuing Lender” means (a) with respect to any Participated Letter of Credit,
JPMCB, in its capacity as the issuer of such Participated Letter of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(j),
(b) with respect to any Syndicated Letter of Credit, each Lender, in its
capacity as the issuer of such Syndicated Letter of Credit and (c) with respect
to any Non-Syndicated Letter of Credit, the Lender named therein as the issuer
thereof.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“LC Disbursement” means (a) with respect to any Participated Letter of Credit or
Non-Syndicated Letter of Credit, a payment made by the Issuing Lender thereof
pursuant thereto and (b) with respect to any Syndicated Letter of Credit or
Alternative Currency Letter of Credit, a payment made by a Lender pursuant
thereto.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Account Parties at such time. The LC Exposure of any
Lender at any time shall be the sum of (i) its Applicable Percentage of the
total LC Exposure (excluding any Alternative Currency LC Exposure) plus (ii) the
Alternative Currency LC Exposure (if any) of such Lender at such time.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or an
agreement pursuant to the terms of Section 2.11(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. For
the purposes of Sections 2.01, 2.02, 2.03, 2.04, 2.05 and 2.06, any reference to
the term “Lender” or “Lenders” shall mean a Lender or the Lenders under the
Letter of Credit Tranche.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

“Letter of Credit Commitment” means, with respect to any Lender, the commitment
of such Lender, if any, (a) to issue Syndicated Letters of Credit and
Non-Syndicated Letters of Credit and acquire participations in Participated
Letters of Credit and/or (b) to make Loans under Section 2.07(a)(I), in each
case expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (i) reduced from
time to time pursuant to Section 2.11 and (ii) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Letter of Credit Commitment (including such
Lender’s allocable portion of the RC Sublimit that may be borrowed under
Section 2.07(a)(I)) is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Letter of Credit
Commitment, as applicable. The initial aggregate amount of the Lenders’ Letter
of Credit Commitments is $4,000,000,000.

“Letter of Credit Tranche” means the tranche hereunder relating to the Letter of
Credit Commitments, the Letters of Credit issued and the Loans made thereunder
and the Lenders having Letter of Credit Commitments or Credit Exposure in
respect of such Letters of Credit and Loans.

“Letters of Credit” means each of the Syndicated Letters of Credit, the
Non-Syndicated Letters of Credit, the Participated Letters of Credit and the
Alternative Currency Letters of Credit.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Page LIBOR01 (or on any successor or substitute page
of such Service, or any successor to or substitute for such Service, providing
rate quotations comparable to those currently provided on such page of such
Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
the offering of Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the LIBO Rate for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.

“Loans” means the loans made by the Lenders under any Tranche to the Account
Parties pursuant to Section 2.07.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
business, financial condition or operations of an Account Party and its
Subsidiaries taken as a whole; or (b) the ability of an Account Party to perform
any of its payment or other material obligations under this Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Moody’s Rating” means, at any time, the rating of XL Capital’s long-term senior
unsecured debt (provided that such debt is not supported by any other Person).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners.

“NAIC Approved Bank” means (a) any Person that is a bank listed on the most
current “Bank List” of banks approved by the NAIC (the “NAIC Approved Bank
List”) or (b) any Lender as to which its Confirming Lender is a bank listed on
the NAIC Approved Bank List.

“NAIC Approved Bank List” has the meaning assigned to such term in the
definition of “NAIC Approved Bank” in this Section.

“Non-Syndicated Letters of Credit” means letters of credit issued under
Section 2.04.

“Non-U.S. Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Account Party or any of their Subsidiaries, with respect to which such
Account Party or such Subsidiary has an obligation to contribute, for the
benefit of employees of such Account Party or such Subsidiary, which plan, fund
or other similar program provides, or results in, the type of benefits described
in Section 3(1) or 3(2) of ERISA, and which plan is not subject to ERISA or the
Code.

“Obligors” means each of the Account Parties and each of the Guarantors.

“Other Credit Agreement” shall mean the Five-Year Credit Agreement dated as of
June 22, 2005 among the Account Parties, the lenders party thereto and JPMCB, as
Administrative Agent (as amended and in effect from time to time, including any
renewals, extensions, restatements or replacements thereof).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property Taxes, arising from any payment made
hereunder or from the execution, delivery or enforcement of this Agreement, but
excluding property or similar Taxes other than any such Taxes imposed in such
circumstances solely as a result of the Account Party being organized or
resident in, maintaining an office in, conducting business in or maintaining
property located in the taxing jurisdiction in question.

“Participant” has the meaning assigned to such term in Section 10.04.

“Participated Letters of Credit” means letters of credit issued under
Section 2.05.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Account Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to an Account Party, in whole or in
part.

“Pro Rata Share” has the meaning assigned to such term in Section 3.07.

“Quarterly Date” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“RC Sublimit” means $1,000,000,000, as such amount shall be ratably reduced by
the amount of any reduction of the Aggregate Maximum Loan Amount pursuant to
Section 2.11.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the aggregate amount of the Commitments at such time; provided
that, if the Commitments have expired or been terminated, “Required Lenders”
means Lenders having more than 50% of the Aggregate Credit Exposure at such
time. The “Required Lenders” of a particular Tranche means Lenders having
Commitments under such Tranche representing more than 50% of the aggregate
Commitments of all the Lenders under such Tranche at such time; provided that,
if the Commitments under such Tranche have expired or been terminated, “Required
Lenders” means Lenders under such Tranche having more than 50% of the aggregate
Credit Exposure of the Lenders under such Tranche at such time.

“Revolving Credit Commitment” means, with respect to any Lender, the commitment
of such Lender, if any, to make Loans under Section 2.07(a)(II), as such
commitment may be (a) reduced from time to time pursuant to Section 2.11 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of a Lender’s Revolving
Credit Commitment, if any, is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. Notwithstanding anything herein to the contrary,
there are no Revolving Credit Commitments under this Agreement as of the
Effective Date.

“Revolving Credit Tranche” means the tranche hereunder relating to the Revolving
Credit Commitments, the Loans made thereunder and the Lenders having Revolving
Credit Commitments or Credit Exposure in respect of such Loans.

“S&P” means Standard & Poor’s Ratings, or any successor thereto.

“S&P Rating” means, at any time, the rating of XL Capital’s long-term senior
unsecured debt (provided that such debt is not supported by any other Person).

“SAP” means, as to each Account Party and each Subsidiary that offers insurance
products, the statutory accounting practices prescribed or permitted by the
relevant Governmental Authority for such Account Party’s or such Subsidiary’s
domicile for the preparation of its financial statements and other reports by
insurance corporations of the same type as such Account Party or such Subsidiary
in effect on the date such statements or reports are to be prepared, except if
otherwise notified by XL Capital as provided in Section 1.03.

“SCA” means Security Capital Assurance Ltd, a Bermuda limited liability company.

“SCA IPO” means the issuance or sale of common shares of SCA to the public
pursuant to an effective registration statement filed under the Securities Act
of 1933, as amended, in connection with an underwritten offering.

“SEC” means the Securities and Exchange Commission or any successor entity.

“Significant Subsidiary” means, at any time, each Subsidiary of XL Capital that,
as of such time, meets the definition of a “significant subsidiary” under
Regulation S-X of the SEC; provided, however, that for purposes of this
Agreement, from and after the consummation of the SCA IPO, neither SCA nor any
of its Subsidiaries shall be a “Significant Subsidiary” of XL Capital.

“Specified Account Party” has the meaning assigned to such term in Section 2.05.

“Specified Transaction Agreement” means any agreement, contract or documentation
with respect to the following types of transactions: cash pooling arrangements,
rate swap transaction, swap option, basis swap, asset swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
current swap transaction, cross-currency rate swap transaction, currency option,
credit protection transaction, credit swap, credit default swap, credit default
option, total return swap, credit spread transaction, repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending or
borrowing transaction, weather index transaction or forward purchase or sale of
a security, commodity or other financial instrument or interest, and
transactions on any commodity futures or other exchanges, markets and their
associated clearing houses (including any option with respect to any of these
transactions).

“SPV” has the meaning assigned to such term in Section 10.04.

“Stable Value Instrument” means any insurance, derivative or similar financial
contract or instrument designed to mitigate the volatility of returns during a
given period on a specified portfolio of securities held by one party (the
“customer”) through the commitment of the other party (the “SVI provider”) to
provide the customer with a credited rate of return on the portfolio, typically
determined through an interest-crediting mechanism (and in exchange for which
the SVI provider typically receives a fee).

“Statutory Reserve Rate” means, for any day (or for the Interest Period for any
Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject on such day (or, with respect
to an Interest Period, the denominator of which is the number one minus the
arithmetic mean of such aggregates for the days in such Interest Period) with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation (or similar entity) of which a majority of the shares of outstanding
capital stock normally entitled to vote for the election of directors
(regardless of any contingency which does or may suspend or dilute the voting
rights of such capital stock) is at such time owned directly or indirectly by
the parent or one or more subsidiaries of the parent; provided, however, that
for purposes of this Agreement, from and after the consummation of the SCA IPO,
neither SCA nor any of its Subsidiaries shall be a “Subsidiary” of any Account
Party. Unless otherwise specified, “Subsidiary” means a Subsidiary of an Account
Party.

“Supplemental Commitment Date” has the meaning assigned to such term in Section
2.11(c).

“Supplemental Lender” has the meaning assigned to such term in Section 2.11(c).

“Syndicated Letters of Credit” means letters of credit issued under
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Funded Debt” means, at any time, all Indebtedness of XL Capital and its
Subsidiaries and any other Person which would at such time be classified in
whole or in part as a liability on the consolidated balance sheet of XL Capital
and its consolidated Subsidiaries in accordance with GAAP (it being understood
for avoidance of doubt that any liability or obligation excluded from the
definition of Indebtedness shall not constitute Indebtedness for purposes of
this definition).

“Tranche” means the Letter of Credit Tranche or the Revolving Credit Tranche, as
applicable.

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Credit Documents to which any Account Party is
intended to be a party, the issuance of Letters of Credit, the borrowing of
Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“XL Capital Group” means XL Capital Group as determined from time to time by
A.M. Best & Co. (or its successor).

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03. Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if XL Capital notifies the
Administrative Agent that the Account Parties request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as the case may be, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Account
Parties that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

THE CREDITS

SECTION 2.01. Syndicated Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Credit Exposure exceeding the Commitments (it being understood that Syndicated
Letters of Credit may be issued, or be outstanding, for the account of more than
one of the Account Parties at any time). Each Syndicated Letter of Credit shall
be in such form as is consistent with the requirements of the applicable
regulatory authorities in Illinois, California, Wisconsin or New York, as
reasonably determined by the Administrative Agent or as otherwise agreed to by
the Administrative Agent and XL Capital; provided that, without the prior
consent of each Lender, no Syndicated Letter of Credit may be issued that would
vary the several and not joint nature of the obligations of the Lenders
thereunder as provided in the next succeeding sentence. Each Syndicated Letter
of Credit shall be issued by all of the Lenders, acting through the
Administrative Agent, at the time of issuance as a single multi-bank letter of
credit, but the obligation of each Lender thereunder shall be several and not
joint, based upon its Applicable Percentage of the aggregate undrawn amount of
such Syndicated Letter of Credit.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Syndicated Letter of Credit (or the amendment, renewal or extension of an
outstanding Syndicated Letter of Credit), an Account Party shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Administrative Agent) to the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Syndicated Letter of Credit, or
identifying the Syndicated Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension, as the
case may be (which shall be a Business Day), the date on which such Syndicated
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Syndicated Letter of Credit, the name and address
of the beneficiary thereof and the terms and conditions of (and such other
information as shall be necessary to prepare, amend, renew or extend, as the
case may be) such Syndicated Letter of Credit. If any Syndicated Letter of
Credit shall provide for the automatic extension of the expiry date thereof
unless the Administrative Agent gives notice that such expiry date shall not be
extended, then the Administrative Agent will give such notice if requested to do
so by the Required Lenders of the Letter of Credit Tranche in a notice given to
the Administrative Agent not more than 60 days, but not less than 45 days, prior
to the current expiry date of such Syndicated Letter of Credit. If requested by
the Administrative Agent, such Account Party also shall submit a letter of
credit application on JPMCB’s standard form in connection with any request for a
Syndicated Letter of Credit. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by any Account Party
to, or entered into by any Account Party with, the Administrative Agent relating
to any Syndicated Letter of Credit, the terms and conditions of this Agreement
shall control.

(c) Limitations on Amounts. A Syndicated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Syndicated Letter of Credit the Account Parties shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Aggregate Credit Exposure of the
Lenders under the Letter of Credit Tranche shall not exceed the aggregate amount
of the Letter of Credit Commitments and (ii) the Credit Exposure (excluding any
Alternative Currency LC Exposure) of each Lender under the Letter of Credit
Tranche shall not exceed the Letter of Credit Commitment of such Lender.

(d) Expiry Date. Each Syndicated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Syndicated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that in no event
shall any Syndicated Letter of Credit have an expiry date after the first
anniversary of the Commitment Termination Date.

(e) Obligation of Lenders. The obligation of any Lender under any Syndicated
Letter of Credit shall be several and not joint and shall at any time be in an
amount equal to such Lender’s Applicable Percentage of the aggregate undrawn
amount of such Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly so provide.

(f) Continuation of Existing Syndicated Letters of Credit. Subject to the terms
and conditions hereof, each Syndicated Letter of Credit under (and as defined
in) either of the Existing Credit Agreements which is outstanding on the
Effective Date and listed in the notice provided by XL Capital to the
Administrative Agent pursuant to Section 5.01(f) shall automatically be deemed
continued hereunder by all of the Lenders having Commitments on the Effective
Date. The obligation of each such Lender in respect of each such continued
Syndicated Letter of Credit shall be several and not joint, based upon its
Applicable Percentage and the aggregate undrawn amount thereof, and each such
Syndicated Letter of Credit shall be deemed a Syndicated Letter of Credit for
all purposes of this Agreement as of the Effective Date. The Administrative
Agent shall, on the Effective Date or as promptly as practicable thereafter,
notify the beneficiary of each such Syndicated Letter of Credit that is being
continued hereunder as to the names of the Lenders that, as of the Effective
Date, will be issuing lenders under, and party to, such Syndicated Letter of
Credit and the Lenders’ respective Applicable Percentages thereunder as of the
Effective Date.

(g) Adjustment of Applicable Percentages. Upon (i) each increase of the
Commitments pursuant to Section 2.11(c) or (ii) the assignment by a Lender of
all or a portion of its Commitment and its interests in the Syndicated Letters
of Credit pursuant to an Assignment and Assumption, the Administrative Agent
shall promptly notify each beneficiary under an outstanding Syndicated Letter of
Credit of the Lenders that are parties to such Syndicated Letter of Credit and
their respective Applicable Percentages as of the effective date of, and after
giving effect to, such increase or assignment, as the case may be.

SECTION 2.02. Issuance and Administration. Each Syndicated Letter of Credit
shall be executed and delivered by the Administrative Agent in the name and on
behalf of, and as attorney-in-fact for, each Lender party to such Syndicated
Letter of Credit, and the Administrative Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the Administrative Agent shall act, as the agent of each Lender to (a)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (b) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit and (c) notify such Lender and the Account
Parties that a valid drawing has been made and the date that the related LC
Disbursement is to be made; provided that the Administrative Agent shall have no
obligation or liability for any LC Disbursement under such Syndicated Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates the Administrative Agent as
its attorney-in-fact, acting through any duly authorized officer of JPMCB, to
execute and deliver in the name and on behalf of such Lender each Syndicated
Letter of Credit to be issued by such Lender hereunder. Promptly upon the
request of the Administrative Agent, each Lender will furnish to the
Administrative Agent such powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Syndicated Letter
of Credit. Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent has no responsibility hereunder with respect to the
issuance, renewal, extension, amendment or other administration of any
Alternative Currency Letter of Credit, except as expressly set forth in
Section 2.06.

SECTION 2.03. Reimbursement of LC Disbursements, Etc.

(a) Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Syndicated Letter of Credit or Alternative Currency Letter of Credit,
regardless of the identity of the Account Party of such Syndicated Letter of
Credit or Alternative Currency Letter of Credit, as the case may be, the Account
Parties jointly and severally agree that they shall reimburse such Lender in
respect of such LC Disbursement under (x) a Syndicated Letter of Credit by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York City time, on (i) the Business Day that the Account
Parties receive notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Account Parties receive such notice, if such notice
is not received prior to such time and (y) an Alternative Currency Letter of
Credit, by paying such Lender on the date, in the currency and amount thereof,
together with interest thereon (if any), and in the manner (including the place
of payment) as such Lender and such Account Party shall have separately agreed
pursuant to Section 2.06.

(b) Reimbursement Obligations Absolute. The Account Parties’ joint and several
obligations to reimburse LC Disbursements as provided in paragraph (a) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Syndicated Letter of Credit or any term or provision
therein, (ii) any draft or other document presented under a Syndicated Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment under
a Syndicated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Syndicated Letter of Credit
(provided that the Account Parties shall not be obligated to reimburse such LC
Disbursements unless payment is made against presentation of a draft or other
document that at least substantially complies with the terms of such Syndicated
Letter of Credit), (iv) at any time or from time to time, without notice to any
Account Party, the time for any performance of or compliance with any of such
reimbursement obligations of any other Account Party shall be waived, extended
or renewed, (v) any of such reimbursement obligations of any other Account Party
being amended or otherwise modified in any respect, or any guarantee of any of
such reimbursement obligations being released, substituted or exchanged in whole
or in part or otherwise dealt with, (vi) the occurrence of any Default,
(vii) the existence of any proceedings of the type described in clause (g) or
(h) of Article VIII with respect to any other Account Party or any guarantor of
any of such reimbursement obligations, (viii) any lack of validity or
enforceability of any of such reimbursement obligations against any other
Account Party or any guarantor of any of such reimbursement obligations, or
(ix) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of the obligations of any Account Party
hereunder.

Neither the Administrative Agent, nor any Lender nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Syndicated Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Syndicated Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
their control; provided that the foregoing shall not be construed to excuse the
Administrative Agent or a Lender from liability to any Account Party to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Account Parties to the extent
permitted by applicable law) suffered by any Account Party that are caused by
the gross negligence or willful misconduct of the Administrative Agent or a
Lender. The parties hereto expressly agree that:

(i) the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Syndicated Letter of Credit;

(ii) the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Syndicated Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Syndicated Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(c) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Account Parties by telephone (confirmed by telecopy) of such
demand for payment and (ii) deliver to each Lender a copy of each document
purporting to represent a demand for payment under such Syndicated Letter of
Credit. With respect to any drawing properly made under a Syndicated Letter of
Credit, each Lender will make an LC Disbursement in respect of such Syndicated
Letter of Credit in accordance with its liability under such Syndicated Letter
of Credit and this Agreement, such LC Disbursement to be made to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make any such LC
Disbursement available to the beneficiary of such Syndicated Letter of Credit by
promptly crediting the amounts so received, in like funds, to the account
identified by such beneficiary in connection with such demand for payment.
Promptly following any LC Disbursement by any Lender in respect of any
Syndicated Letter of Credit, the Administrative Agent will notify the Account
Parties of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Account Parties of their obligation to
reimburse the Lenders with respect to any such LC Disbursement.

(d) Interim Interest. If any LC Disbursement with respect to a Syndicated Letter
of Credit is made, then, unless the Account Parties shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Account Parties
reimburse such LC Disbursement, at the rate per annum equal to (i) 1% plus the
Alternate Base Rate to but excluding the date three Business Days after such LC
Disbursement is made and (ii) from and including the date three Business Days
after such LC Disbursement is made, 3% plus the Alternate Base Rate.

(e) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Syndicated Letter of Credit
issued to support the obligations of another Account Party (the “Specified
Account Party”), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (e) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.

SECTION 2.04. Non-Syndicated Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Non-Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Credit Exposure exceeding the Commitments (it being understood that
Non-Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time). Each
Non-Syndicated Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities in the jurisdiction of
issue as reasonably determined by the Administrative Agent or as otherwise
agreed to by the Administrative Agent and XL Capital. Each Non-Syndicated Letter
of Credit shall be issued by the respective Issuing Lender thereof, through the
Administrative Agent as provided in Section 2.04(c), in the amount of such
Issuing Lender’s Applicable Percentage of the aggregate amount of Non-Syndicated
Letters of Credit being requested by such Account Party at such time, and
(notwithstanding anything herein or in any other Letter of Credit Document to
the contrary) such Non-Syndicated Letter of Credit shall be the sole
responsibility of such Issuing Lender (and of no other Person, including any
other Lender or the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement, no Non-Syndicated Letter of Credit may be requested
hereunder for any jurisdiction unless XL Capital provides evidence reasonably
satisfactory to the Administrative Agent that Syndicated Letters of Credit do
not comply with the insurance laws of such jurisdiction.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of Non-Syndicated Letters of Credit (or the amendment, renewal or extension of
outstanding Non-Syndicated Letters of Credit), an Account Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Administrative Agent) to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of
Non-Syndicated Letters of Credit, or identifying the Non-Syndicated Letters of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, as the case may be (which shall be a Business
Day), the date on which such Non-Syndicated Letters of Credit are to expire
(which shall comply with paragraph (e) of this Section), the aggregate amount of
all Non-Syndicated Letters of Credit to be issued in connection with such
request, the name and address of the beneficiary thereof and the terms and
conditions of (and such other information as shall be necessary to prepare,
amend, renew or extend, as the case may be) such Non-Syndicated Letters of
Credit. If Non-Syndicated Letters of Credit issued in connection with the same
request shall provide for the automatic extension of the expiry date thereof
unless the Issuing Lender thereof or the Administrative Agent gives notice that
such expiry date shall not be extended, then the Administrative Agent (acting on
behalf of the relevant Issuing Lenders) will give such notice for all such
Non-Syndicated Letters of Credit if requested to do so by the Required Lenders
of the Letter of Credit Tranche in a notice given to the Administrative Agent
not more than 60 days, but not less than 45 days, prior to the current expiry
date of such Non-Syndicated Letter of Credit. If requested by the Administrative
Agent, such Account Party also shall submit a letter of credit application on
JPMCB’s standard form in connection with any request for a Non-Syndicated Letter
of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Account Party to, or entered
into by any Account Party with, the Administrative Agent (acting on behalf of
the relevant Issuing Lenders) relating to any Non-Syndicated Letter of Credit,
the terms and conditions of this Agreement shall control.

(c) Issuance and Administration. Each Non-Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent (which term, for purposes of
this Section 2.04 and any other provisions of this Agreement, including
Article IX and Section 10.03, relating to Non-Syndicated Letters of Credit,
shall be deemed to refer to, unless the context otherwise requires, JPMCB acting
in its capacity as the Administrative Agent or in its individual capacity, in
either case as attorney-in-fact for the respective Issuing Lender), acting
through any duly authorized officer of JPMCB, in the name and on behalf of, and
as attorney-in-fact for, the Issuing Lender party to such Non-Syndicated Letter
of Credit. With respect to each Non-Syndicated Letter of Credit, the
Administrative Agent shall act in the name and on behalf of, and as
attorney-in-fact for, the Lender issuing such Non-Syndicated Letter of Credit
and in that capacity shall, and each Lender hereby irrevocably appoints and
designates the Administrative Agent, acting through any duly authorized officer
of JPMCB, to so act in the name and on behalf of, and as attorney-in-fact for,
each Lender with respect to each Non-Syndicated Letter of Credit to be issued by
such Lender hereunder and, without limiting any other provision of this
Agreement, to, (i) execute and deliver in the name and on behalf of such Lender
each Non-Syndicated Letter of Credit to be issued by such Lender hereunder,
(ii) receive drafts, other demands for payment and/or other documents presented
by the beneficiary thereunder, (iii) determine whether such drafts, demands
and/or documents are in compliance with the terms and conditions thereof,
(iv) notify the beneficiary of any such Non-Syndicated Letter of Credit of the
expiration or non-renewal thereof in accordance with the terms thereof,
(v) advise such beneficiary of any change in the office for presentation of
drafts under any such Non-Syndicated Letter of Credit, (vi) enter into with the
Account Parties any such letter of credit application or similar agreement with
respect to any such Non-Syndicated Letter of Credit as the Administrative Agent
shall require, (vii) remit to the beneficiary of any such Non-Syndicated Letter
of Credit any payment made by such Lender and received by the Administrative
Agent in connection with a drawing thereunder, (viii) perform any and all other
acts which in the sole opinion of the Administrative Agent may be necessary or
incidental to the performance of the powers herein granted with respect to such
Non-Syndicated Letter of Credit, (ix) notify such Lender and the Account Parties
that a valid drawing has been made and the date that the related LC Disbursement
is to be made; provided that the Administrative Agent shall have no obligation
or liability for any LC Disbursement under such Non-Syndicated Letter of Credit
and (x) delegate to any agent of JPMCB and such agent’s Related Parties, or any
of them, the performance of any of such powers. Each Lender hereby ratifies and
confirms (and undertakes to ratify and confirm from time to time upon the
request of the Administrative Agent) whatsoever the Administrative Agent (or any
Related Party thereof) shall do or purport to do by virtue of the power herein
granted. Promptly upon the request of the Administrative Agent, each Lender will
furnish to the Administrative Agent such powers of attorney or other evidence as
any beneficiary of any Non-Syndicated Letter of Credit may reasonably request in
order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender with respect to such Non-Syndicated Letter of
Credit (together with such evidence of the due authorization, execution,
delivery and validity of such power of attorney as the Administrative Agent may
reasonably request). Without limiting any provision of Article IX, the
Administrative Agent may perform any and all of its duties and exercise any and
all of its rights and powers under this Section through its Related Parties.

(d) Limitations on Amounts. Non-Syndicated Letters of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Non-Syndicated Letter of Credit the Account Parties shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the aggregate Credit Exposure of the
Lenders under the Letter of Credit Tranche shall not exceed the aggregate amount
of the Letter of Credit Commitments and (ii) the Credit Exposure (excluding any
Alternative Currency LC Exposure) of each Lender under the Letter of Credit
Tranche shall not exceed the Letter of Credit Commitment of such Lender.

(e) Expiry Date. Each Non-Syndicated Letter of Credit shall expire at or prior
to the close of business on the date one year after the date of the issuance of
such Non-Syndicated Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that in
no event shall any Non-Syndicated Letter of Credit have an expiry date after the
first anniversary of the Commitment Termination Date.

(f) Participations. By the issuance of a Non-Syndicated Letter of Credit (or an
amendment to a Non-Syndicated Letter of Credit increasing the amount thereof) by
the respective Issuing Lender, and without any further action on the part of
such Issuing Lender or the Lenders, such Issuing Lender hereby grants to each
Lender (other than the Issuing Lender itself), and each such Lender hereby
acquires from such Issuing Lender, a participation in such Non-Syndicated Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Non-Syndicated Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Non-Syndicated Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Non-Syndicated Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for account of the respective Issuing Lender, such
Lender’s Applicable Percentage of each LC Disbursement made by an Issuing Lender
in respect of any Non-Syndicated Letter of Credit promptly upon the request of
the Administrative Agent at any time from the time such LC Disbursement is made
until such LC Disbursement is reimbursed by the Account Parties or at any time
after any reimbursement payment is required to be refunded to the Account
Parties for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Account Parties pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the respective Issuing Lender or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Lender, then to
such Lenders and such Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Lender for
any LC Disbursement shall not relieve the Account Parties of their obligation to
reimburse such LC Disbursement.

(g) Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of any Non-Syndicated Letter of Credit, regardless of the identity of
the Account Party of such Non-Syndicated Letter of Credit, the Account Parties
jointly and severally agree that they shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than noon, New York City time, on
(i) the Business Day that the Account Parties receive notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Account
Parties receive such notice, if such notice is not received prior to such time.

If the Account Parties fail to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Account Parties in respect thereof and such Lender’s
Applicable Percentage thereof.

(h) Obligations Absolute. The Account Parties’ joint and several obligations to
reimburse LC Disbursements in respect of any Non-Syndicated Letter of Credit as
provided in paragraph (g) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Non-Syndicated Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Non-Syndicated Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a
Non-Syndicated Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Non-Syndicated
Letter of Credit (provided that the Account Parties shall not be obligated to
reimburse such LC Disbursements unless payment is made against presentation of a
draft or other document that at least substantially complies with the terms of
such Non-Syndicated Letter of Credit), (iv) at any time or from time to time,
without notice to any Account Party, the time for any performance of or
compliance with any of such reimbursement obligations of any other Account Party
being waived, extended or renewed, (v) any of such reimbursement obligations of
any other Account Party being amended or otherwise modified in any respect, or
any guarantee of any of such reimbursement obligations being released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) the
occurrence of any Default, (vii) the existence of any proceedings of the type
described in clause (g) or (h) of Article VIII with respect to any other Account
Party or any guarantor of any of such reimbursement obligations, (viii) any lack
of validity or enforceability of any of such reimbursement obligations against
any other Account Party or any guarantor of any of such reimbursement
obligations, or (ix) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the obligations of any
Account Party hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the payment or failure to make any payment under
a Non-Syndicated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence) as a result of determining whether drafts
or other documents presented under a Non-Syndicated Letter of Credit comply with
the terms thereof, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Non-Syndicated Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of an Issuing Lender;
provided that the foregoing shall not be construed to excuse the Administrative
Agent or a Lender from liability to the Account Parties to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Account Parties to the extent permitted by applicable
law) suffered by the Account Parties that are caused by the gross negligence or
willful misconduct of the Administrative Agent or a Lender when determining
whether drafts and other documents presented under a Non-Syndicated Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

(i) the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Non-Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Non-Syndicated Letter of Credit;

(ii) the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Non-Syndicated Letter of Credit;
and

(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Non-Syndicated Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).

(i) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Non-Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Account Parties by telephone (confirmed by telecopy) of such
demand for payment and (ii) deliver to each Lender (including the Issuing
Lender) a copy of each document purporting to represent a demand for payment
under such Non-Syndicated Letter of Credit. With respect to any drawing properly
made under a Non-Syndicated Letter of Credit, the Issuing Lender thereof will
make an LC Disbursement in respect of such Non-Syndicated Letter of Credit in
accordance with its liability under such Non-Syndicated Letter of Credit and
this Agreement, such LC Disbursement to be made to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make any such LC Disbursement
available to the beneficiary of such Non-Syndicated Letter of Credit by promptly
crediting the amounts so received, in like funds, to the account identified by
such beneficiary in connection with such demand for payment. Promptly following
any LC Disbursement by any Issuing Lender in respect of any Non-Syndicated
Letter of Credit, the Administrative Agent will notify the Account Parties of
such LC Disbursement; provided that any failure to give or delay in giving such
notice shall not relieve the Account Parties of their obligation to reimburse
such Issuing Lender with respect to any such LC Disbursement.

(j) Interim Interest. If any LC Disbursement with respect to a Non-Syndicated
Letter of Credit is made, then, unless the Account Parties shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Account Parties
reimburse such LC Disbursement, at the rate per annum equal to (i) 1% plus the
Alternate Base Rate to but excluding the date three Business Days after such LC
Disbursement is made and (ii) from and including the date three Business Days
after such LC Disbursement is made, 3% plus the Alternate Base Rate.

(k) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Non-Syndicated Letter of Credit
issued to support the obligations of another Account Party (the “Specified
Account Party”), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (k) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.

(l) Continuation of Existing Non-Syndicated Letters of Credit. Subject to the
terms and conditions hereof, each Non-Syndicated Letter of Credit under (and as
defined in) either of the Existing Credit Agreements which is outstanding on the
Effective Date and listed in the notice provided by XL Capital to the
Administrative Agent pursuant to Section 5.01(f) shall, effective as of the
Effective Date, be deemed continued hereunder and shall be amended by the
respective Issuing Lender (through the Administrative Agent) to reflect the
Lenders under the Letter of Credit Tranche as of the Effective Date and, with
respect to each such Non-Syndicated Letter of Credit issued by a Lender that is
party to either of the Existing Credit Agreements, a face amount based upon the
respective Lender’s Applicable Percentage of the Letter of Credit Commitments as
in effect on the Effective Date, and each such Non-Syndicated Letter of Credit,
as so amended, shall be deemed continued hereunder as a Non-Syndicated Letter of
Credit issued by such Lender for all purposes of this Agreement as of the
Effective Date.

(m) Adjustments to Non-Syndicated Letters of Credit. Upon each increase of the
Commitments pursuant to Section 2.11(c), (i) each Non-Syndicated Letter of
Credit then outstanding hereunder shall, as of the effective date of such
increase, be amended by the respective Issuing Lenders thereof (through the
Administrative Agent) to reflect the Lenders having Commitments after giving
effect to such increase and having, with respect to each such Non-Syndicated
Letter of Credit issued by an existing Lender, a face amount based upon such
Lender’s Applicable Percentage of such Commitments and/or (ii) as applicable,
new Non-Syndicated Letters of Credit shall be issued hereunder as of such
effective date by each Supplemental Lender which has undertaken a new or
incremental Commitment in connection with such increase in a face amount based
upon such Supplemental Lender’s Applicable Percentage of such Commitments.
Upon the assignment by a Lender of all or a portion of its Commitment and its
interests in the Non-Syndicated Letters of Credit pursuant to an Assignment and
Assumption, (i) XL Capital shall, at the reasonable request of the
Administrative Agent, execute such documents as may be necessary in connection
with amendments to each Non-Syndicated Letter of Credit issued by such assigning
Lender then outstanding hereunder (or to replace each such Non-Syndicated Letter
of Credit with a new Non-Syndicated Letter of Credit of such assigning Lender)
to reflect such assigning Lender’s Commitment and with a face amount based upon
such Lender’s Applicable Percentage after giving effect to such assignment
and/or (ii) as applicable, a new Non-Syndicated Letter of Credit shall be issued
hereunder as of the effective date of such assignment by the assignee Lender
which has undertaken a new or incremental Commitment in connection with such
assignment in a face amount based upon such assignee Lender’s Applicable
Percentage of the Commitments after giving effect to such assignment.

SECTION 2.05. Participated Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Account
Party may request the Issuing Lender to issue, at any time and from time to time
during the Availability Period, Participated Letters of Credit for its own
account. Each Participated Letter of Credit shall be in such form as is
consistent with the requirements of the applicable regulatory authorities in
Illinois, California, Wisconsin or New York as reasonably determined by the
Administrative Agent or as otherwise agreed to by the Administrative Agent and
XL Capital. Participated Letters of Credit issued hereunder shall constitute
utilization of the Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Participated Letter of Credit (or the amendment, renewal or extension of an
outstanding Participated Letter of Credit), an Account Party shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Participated Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Participated Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such
Participated Letter of Credit. If requested by the Issuing Lender, such Account
Party also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Participated Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by such Account Party to, or entered
into by any Account Party with, the Issuing Lender relating to any Participated
Letter of Credit, the terms and conditions of this Agreement shall control.

(c) Limitations on Amounts. A Participated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Participated Letter of Credit each Account Party shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the sum of (A) the LC Exposure of the
Issuing Lender with respect to Participated Letters of Credit (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) and (B) with respect to the
Other Credit Agreement, the LC Exposure of the Issuing Lender with respect to
Participated Letters of Credit (determined for these purposes without giving
effect to the participations therein of the Lenders pursuant to Section 2.05(e)
of the Other Credit Agreement) (the terms used in this clause (B) having the
definitions assigned to them in the Other Credit Agreement) shall not exceed
$100,000,000 and (ii) the Aggregate Credit Exposure of the Lenders under the
Letter of Credit Tranche shall not exceed the aggregate amount of the Letter of
Credit Commitments.

(d) Expiry Date. Each Participated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Participated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that in no event
shall any Participated Letter of Credit have an expiry date after the first
anniversary of the Commitment Termination Date.

(e) Participations. By the issuance of a Participated Letter of Credit (or an
amendment to a Participated Letter of Credit increasing the amount thereof) by
the Issuing Lender, and without any further action on the part of the Issuing
Lender or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Lender, a participation in such
Participated Letter of Credit equal to such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Participated Letter of
Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participated Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Participated Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Commitments. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for account of the Issuing Lender, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Lender in respect of any Participated Letter of Credit promptly upon the request
of the Issuing Lender at any time from the time such LC Disbursement is made
until such LC Disbursement is reimbursed by the Account Parties or at any time
after any reimbursement payment is required to be refunded to the Account
Parties for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Account Parties pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Lender, then to such Lenders
and the Issuing Lender as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Lender for any
LC Disbursement shall not relieve the Account Parties of their obligation to
reimburse such LC Disbursement.

(f) Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Participated Letter of Credit, regardless of the identity of the Account
Party of such Participated Letter of Credit, the Account Parties jointly and
severally agree that they shall reimburse such Lender in respect of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than noon, New York City time, on (i) the Business Day
that the Account Parties receive notice of such LC Disbursement, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the Account Parties receive such notice, if
such notice is not received prior to such time.

If the Account Parties fail to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Account Parties in respect thereof and such Lender’s
Applicable Percentage thereof.

(g) Obligations Absolute. The Account Parties’ joint and several obligations to
reimburse LC Disbursements in respect of any Participated Letter of Credit as
provided in paragraph (f) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Participated Letter of Credit,
or any term or provision therein, (ii) any draft or other document presented
under a Participated Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Lender under a Participated Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Participated Letter of Credit (provided that the
Account Parties shall not be obligated to reimburse such LC Disbursements unless
payment is made against presentation of a draft or other document that at least
substantially complies with the terms of such Participated Letter of Credit),
(iv) at any time or from time to time, without notice to any Account Party, the
time for any performance of or compliance with any of such reimbursement
obligations of any other Account Party shall be waived, extended or renewed,
(v) any of such reimbursement obligations of any other Account Party shall be
amended or otherwise modified in any respect, or any guarantee of any of such
reimbursement obligations shall be released, substituted or exchanged in whole
or in part or otherwise dealt with, (vi) the occurrence of any Default,
(vii) the existence of any proceedings of the type described in clause (g) or
(h) of Article VIII with respect to any other Account Party or any guarantor of
any of such reimbursement obligations, (viii) any lack of validity or
enforceability of any of such reimbursement obligations against any other
Account Party or any guarantor of any of such reimbursement obligations, or
(ix) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of the obligations of any Account Party
hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the payment or failure to make any payment under
a Participated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence) as a result of determining whether drafts
or other documents presented under a Participated Letter of Credit comply with
the terms thereof, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Participated Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Account Parties to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Account Parties to the extent permitted by applicable law) suffered by
the Account Parties that are caused by the Issuing Lender’s gross negligence or
willful misconduct when determining whether drafts and other documents presented
under a Participated Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that:

(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Participated Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Participated Letter of Credit;

(ii) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Participated Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Participated Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Participated Letter of Credit. The Issuing Lender
shall promptly after such examination notify the Administrative Agent and XL
Capital by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Account Parties of their obligation to reimburse the Issuing Lender
and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any LC Disbursement is made with respect to a
Participated Letter of Credit, then, unless the Account Parties shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Account
Parties reimburse such LC Disbursement, at the rate per annum equal to (i) 1%
plus the Alternate Base Rate to but excluding the date three Business Days after
such LC Disbursement is made and (ii) from and including the date three Business
Days after such LC Disbursement is made, 3% plus the Alternate Base Rate.
Interest accrued pursuant to this paragraph shall be for account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse the Issuing Lender
shall be for account of such Lender to the extent of such payment.

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement between XL Capital, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Account Parties shall
pay all unpaid fees accrued for account of the replaced Issuing Lender pursuant
to Section 2.14(d). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Participated
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Participated Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Participated Letters
of Credit.

(k) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Participated Letter of Credit
issued to support the obligations of another Account Party (the “Specified
Account Party”), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (k) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.

(l) Continuation of Existing Participated Letters of Credit. Subject to the
terms and conditions hereof, each Participated Letter of Credit under (and as
defined in) either of the Existing Credit Agreements which is outstanding on the
Effective Date and listed in the notice provided by XL Capital to the
Administrative Agent pursuant to Section 5.01(f) shall automatically be deemed
continued hereunder on the Effective Date by the Issuing Lender of such
Participated Letter of Credit, and as of the Effective Date the Lenders shall
acquire a participation therein as if such Participated Letter of Credit were
issued hereunder, and each such Participated Letter of Credit shall be deemed a
Participated Letter of Credit for all purposes of this Agreement as of the
Effective Date.

(m) Adjustment of Applicable Percentages. Notwithstanding anything herein to the
contrary, upon (i) each increase of the Commitments pursuant to Section 2.11(c),
each Lender’s participation in each Participated Letter of Credit then
outstanding shall automatically be adjusted to reflect its Applicable Percentage
after giving effect to such increase and (ii) the assignment by a Lender of all
or a portion of its Commitment and its interests in the Participated Letters of
Credit pursuant to an Assignment and Assumption, the respective assigning
Lender’s participation in each Participated Letter of Credit then outstanding
shall automatically be adjusted to reflect, and the respective assignee Lender
shall be deemed to acquire a participation in each such Participated Letter of
Credit in an amount equal to, its Applicable Percentage after giving effect to
such assignment.

SECTION 2.06. Alternative Currency Letters of Credit.

(a) Requests for Offers. From time to time during the Availability Period, an
Account Party may request any or all of the Lenders to make offers to issue an
Alternative Currency Letter of Credit for account of such Account Party. Each
Lender may, but shall have no obligation to, make such offers on terms and
conditions that are satisfactory to such Lender, and such Account Party may, but
shall have no obligation to, accept any such offers. An Alternative Currency
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
such issuance, amendment, renewal or extension of each Alternative Currency
Letter of Credit the Account Parties shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or
extension, the Aggregate Credit Exposure shall not exceed the aggregate amount
of the Commitments. Each such Alternative Currency Letter of Credit shall be
issued, and subsequently, renewed, extended, amended and confirmed, on such
terms as XL Capital, the applicable Account Party and such Lender shall agree,
including expiry, drawing conditions, reimbursement, interest, fees and
provision of cover; provided that the expiry of any Alternative Currency Letter
of Credit shall not be later than the one-year anniversary from the date of
issuance thereof (or, in the case of any renewal or extension thereof, one-year
after such renewal or extension).

(b) Reports to Administrative Agent. The Account Parties shall deliver to the
Administrative Agent and each of the Lenders a report in respect of each
Alternative Currency Letter of Credit (an “Alternative Currency Letter of Credit
Report”) on and as of the date (i) on which such Alternative Currency Letter of
Credit is issued, (ii) of the issuance, renewal, extension or amendment of a
Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, if any
Alternative Currency Letter of Credit is then outstanding and (iii) on which the
Commitments are to be reduced pursuant to Section 2.11, specifying for each such
Alternative Currency Letter of Credit (after giving effect to issuance thereof,
as applicable):

(A) the date on which such Alternative Currency Letter of Credit was or is being
issued;

(B) the Alternative Currency of such Alternative Currency Letter of Credit;

(C) the aggregate undrawn amount of such Alternative Currency Letter of Credit
(in such Alternative Currency);

(D) the aggregate unpaid amount of LC Disbursements under such Alternative
Currency Letter of Credit (in such Alternative Currency);

(E) the Alternative Currency LC Exposure (in Dollars) in respect of such
Alternative Currency Letter of Credit; and

(F) the aggregate amount of Alternative Currency LC Exposures (in Dollars).

Each Alternative Currency Letter of Credit Report shall be delivered to the
Administrative Agent and each of the Lenders by 10:00 a.m. (New York City time)
on the date on which it is required to be delivered.

SECTION 2.07. Loans and Borrowings.

(a) Loans. Subject to the terms and conditions set forth herein, (I) each Lender
under the Letter of Credit Tranche agrees to make Loans and (II) each Lender
under the Revolving Credit Tranche agrees to make Loans, in each case, to an
Account Party from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s outstanding Loans
exceeding such Lender’s Applicable Percentage of the Aggregate Maximum Loan
Amount, (ii) such Lender’s Credit Exposure (excluding any Alternative Currency
LC Exposure) exceeding such Lender’s respective Commitment, (iii) the aggregate
Credit Exposures of all Lenders under the Letter of Credit Tranche exceeding the
aggregate Letter of Credit Commitments of all Lenders, (iv) the aggregate
outstanding principal amount of the Loans under the Letter of Credit Tranche
exceeding the RC Sublimit, (v) the aggregate outstanding principal amount of the
Loans under the Revolving Credit Tranche exceeding the total Revolving Credit
Commitments or (vi) the sum of (A) the aggregate outstanding principal amount of
the Loans and (B) the aggregate outstanding principal amount of the Loans under
(and as defined in) the Other Credit Agreement exceeding the Aggregate Maximum
Loan Amount. Loans may be made, or be outstanding, to more than one of the
Account Parties at any time. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Account Parties may borrow, prepay
and reborrow Loans under the Tranches.

(b) Obligations of Lenders. Except as provided herein, each Loan shall be made
as part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Applicable Percentage of the
Aggregate Maximum Loan Amount. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders to make Loans hereunder
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(c) Type of Loans. Subject to Section 2.15, each Borrowing shall be constituted
entirely of ABR Loans or of Eurodollar Loans as any Account Party may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Account Parties to repay such Loan in accordance with the terms of this
Agreement.

(d) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000. Each ABR Borrowing shall be in an aggregate amount equal to
$10,000,000 or a larger multiple of $1,000,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Maximum Loan Amount or that is requested to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.03(a). Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of ten Eurodollar Borrowings outstanding.

(e) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Account Party shall be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Commitment Termination Date.

(f) Non-Pro Rata Borrowings and Prepayments. Except as provided in this
paragraph (f), Loans made as part of a Borrowing shall be made by the Lenders
under both Tranches ratably in accordance with their respective Applicable
Percentage of the Aggregate Maximum Loan Amount and each request for a Borrowing
under Section 2.08 shall be a request for a Borrowing under both Tranches;
provided that, notwithstanding anything herein to the contrary:

(i) if (but only if), at the time of any requested Borrowing, Letters of Credit
shall be outstanding under the Letter of Credit Tranche in such amounts that the
Account Parties would not be able to borrow on a ratable basis the full amount
of such requested Borrowing in accordance with the foregoing provisions, the
relevant Account Party requesting such Borrowing shall be permitted only (A) to
borrow hereunder the maximum aggregate principal amount of Loans from the
Lenders under both Tranches, such that, after giving effect to such Borrowing,
the Lenders shall have Loans then outstanding ratably in accordance with their
respective Applicable Percentage of the Aggregate Maximum Loan Amount and/or (B)
simultaneously, to borrow from the Lenders having Revolving Credit Commitments
hereunder on a non-pro rata basis (such Loans from such Lenders being referred
to herein as “Non-Pro Rata Loans”) and to borrow under the Other Credit
Agreement, such that, after giving effect to such borrowings, each Lender with a
Revolving Credit Commitment shall have Loans then outstanding in an aggregate
principal amount not exceeding its Applicable Percentage of the sum of the
aggregate outstanding principal amount of the Loans (including Non-Pro Rata
Loans) and the Loans under (and as defined in) the Other Credit Agreement (it
being understood, for the avoidance of doubt, that Non-Pro Rata Loans may not be
made to the extent that Loans hereunder and/or Loans under (and as defined in)
the Other Credit Agreement are not available to be made);

(ii) (subject to clause (i) above) if, at the time of any Borrowing, Non-Pro
Rata Loans are outstanding, such Borrowing shall be made from the Lenders under
the Letter of Credit Tranche and/or the Lenders under the Revolving Credit
Tranche hereunder in amounts (as reasonably determined by the Administrative
Agent) such that, after giving effect to such Borrowing, the Lenders shall have
Loans then outstanding ratably in accordance with their respective Applicable
Percentage of the Aggregate Maximum Loan Amount (or as nearly thereto as
possible);

(iii) if, at the time of any prepayment of Loans, Non-Pro Rata Loans are
outstanding, such prepayment shall be applied first to the prepayment of Non-Pro
Rata Loans to the extent necessary to ensure that, after giving effect to such
prepayment, the Loans are held by the Lenders ratably in accordance with their
respective Applicable Percentage of the Aggregate Maximum Loan Amount (or as
nearly thereto as possible); and

(iv) if, at the time of any prepayment of loans under the Other Credit
Agreement, Non-Pro Rata Loans are outstanding, the relevant Account Parties
shall simultaneously prepay Non-Pro Rata Loans pursuant to Section 2.13 to the
extent necessary to ensure that, after giving effect to such prepayment, the
Loans are held by the Lenders ratably in accordance with their respective
Applicable Percentage of the Aggregate Maximum Loan Amount (or as nearly thereto
as possible).

SECTION 2.08. Requests for Borrowings.

(a) Notice by the Account Parties. To request a Borrowing, XL Capital shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.03(a) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by XL Capital.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.07:

(i) the relevant Account Party;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing
(and, if applicable, the relevant Tranche under which such Borrowing is to be
made);

(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.07(e); and

(vi) the location and number of such Account Party’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.09.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the requested
Borrowing shall be made instead as an ABR Borrowing.

SECTION 2.09. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time (or 1:00 p.m., New York City time with
respect to ABR Loans requested by XL Capital no later than 11:00 a.m. on the
same day), to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the relevant Account Party by promptly crediting
the amounts so received, in like funds, to an account of such Account Party
maintained with the Administrative Agent in New York City and designated by such
Account Party in the applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of any ABR Borrowing, on or prior to the proposed date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Account Party a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the relevant Account Party severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Account
Party to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of such Account Party, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.10. Interest Elections.

(a) Elections by the Account Parties. The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have the Interest Period
specified in such Borrowing Request. Thereafter, the relevant Account Party may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect the Interest Period therefor, all as provided in
this Section. The relevant Account Party may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, XL
Capital shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.08 if XL
Capital were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by XL Capital.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.07:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.07(e).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If XL Capital fails to deliver a timely
and complete Interest Election Request with respect to a Eurodollar Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies XL
Capital, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period therefor.

SECTION 2.11. Termination, Reduction and Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate at the close of business on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Account Parties may at any time
terminate, or from time to time reduce, the Commitments and/or may reduce at any
time the Aggregate Maximum Loan Amount; provided that (i) each reduction of the
Commitments or the Aggregate Maximum Loan Amount shall be in an amount that is
$25,000,000 or a larger multiple of $5,000,000, (ii) the Account Parties shall
not terminate or reduce the Commitments if the Aggregate Credit Exposure would
exceed the Commitments, (iii) the Account Parties shall not reduce the Aggregate
Maximum Loan Amount if the outstanding Loans would exceed the Aggregate Maximum
Loan Amount and (iv) the Account Parties shall not reduce the Aggregate Maximum
Loan Amount unless the RC Sublimit under (and as defined in) the Other Credit
Agreement shall be reduced in a corresponding amount. XL Capital shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
or the Aggregate Maximum Loan Amount under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof, provided that no
reduction of the Aggregate Maximum Loan Amount shall occur in connection with a
reduction of the Commitments unless specified in such notice, except that upon
the earlier of (x) the termination of the Commitments and (y) the Commitment
Termination Date, the Aggregate Maximum Loan Amount shall automatically be
reduced to zero. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by XL Capital pursuant to this paragraph (b) shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by XL Capital may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by XL
Capital (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Subject to the proviso in
the immediately preceding sentence, any termination or reduction of the
Commitments or the Aggregate Maximum Loan Amount shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(c) Increases to Commitments. XL Capital shall have the right, at any time by
notice to the Administrative Agent, to increase the Commitments hereunder (i) by
including as a Lender hereunder with a new Commitment, any Person which is a
NAIC Approved Bank that is not an existing Lender or (ii) by having an existing
Lender increase its Commitment then in effect (with the consent of such Lender
in its sole discretion) (each new or increasing Lender, a “Supplemental Lender”)
in each case with the approval (not to be unreasonably withheld) of the
Administrative Agent, which notice shall specify the name of each Supplemental
Lender, the aggregate amount of such increase and the portion thereof being
assumed by each such Supplemental Lender, and the date on which such increase is
to become effective (each a “Supplemental Commitment Date”) (which shall be a
Business Day at least three Business Days after the delivery of such notice and
30 days prior to the Commitment Termination Date); provided that (w) the
aggregate amount of increases of the Commitments under this paragraph shall not
exceed $500,000,000, (x) the Commitment of any Supplemental Lender that is not
an existing Lender shall be in an amount of at least $25,000,000, (y) the
aggregate amount of the increase of the Commitments effected on any day shall be
in an aggregate amount of at least $25,000,000 and larger multiples of
$1,000,000 and (z) any increase of Commitments shall be only in respect of
Letter of Credit Commitments. Each such Supplemental Lender shall enter into an
agreement in form and substance satisfactory to XL Capital and the
Administrative Agent pursuant to which such Supplemental Lender shall, as of the
applicable Supplemental Commitment Date, undertake a Commitment (or, if any such
Supplemental Lender is an existing Lender, pursuant to which such Supplemental
Lender’s Commitment shall be increased in the agreed amount on such date) and
such Supplemental Lender shall thereupon become (or, if it is already a Lender,
continue to be) a “Lender” for all purposes hereof; provided that, in the case
of any Supplemental Lender that is not a Lender immediately prior to such
Supplemental Commitment Date and is not listed on the NAIC Approved Bank List,
such Supplemental Lender and its Confirming Lender shall have entered into an
agreement of the type contemplated in the definition of “Confirming Lender” in
Section 1.01.

Notwithstanding the foregoing, no increase in the Commitments hereunder pursuant
to this Section shall be effective unless on the applicable Supplemental
Commitment Date:

(i) no Default shall have occurred and be continuing;

(ii) the representations and warranties of the Obligors set forth in this
Agreement (other than in Section 4.04(b)) shall be true and correct on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(iii) no Loans are outstanding and no notices in respect of the issuance,
amendment, renewal or extension of any Letter of Credit or of any Borrowing are
pending, unless the Administrative Agent otherwise agrees.

Each such notice shall be deemed to constitute a representation and warranty by
XL Capital as to the matters specified in clauses (i) and (ii) of the
immediately preceding sentence as of such date.

SECTION 2.12. Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Account Party hereby unconditionally promises to pay to the
Administrative Agent for account of the relevant Lenders the outstanding
principal amount of the Loans made to such Account Party on the Commitment
Termination Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, XL Capital shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If XL Capital fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of each Account
Party to such Lender resulting from each Loan made by such Lender to such
Account Party, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
to each Account Party hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from such Account Party to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Account
Parties to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to any
Account Party be evidenced by a promissory note of such Account Party. In such
event, each Account Party shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.13. Prepayment of Loans.

(a) Right to Prepay Borrowings. The Account Parties shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) Notices, Etc. XL Capital shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.11, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.11. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.07. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.15 and shall be made in the
manner specified in Section 2.12(b).

SECTION 2.14. Fees.

(a) Facility Fee. XL Capital agrees to pay to the Administrative Agent for
account of each Lender a facility fee which shall accrue at a rate per annum
equal to the Applicable Rate (i) prior to the termination of such Lender’s
Commitment, on the daily amount of such Commitment (whether used or unused)
during the period from and including the Effective Date to but excluding the
earlier of the date on which such Commitment terminates and the Commitment
Termination Date and (ii) if such Lender continues to have any Credit Exposure
after its Commitment terminates, on the daily amount of such Lender’s Credit
Exposure from and including the date on which such Lender’s Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure. Accrued facility fees shall be payable on each Quarterly Date
and on the earlier of the date the Commitments terminate and the Commitment
Termination Date; provided that any facility fees accruing after such earlier
date shall be payable on demand.

(b) Syndicated Letter of Credit Fees. XL Capital agrees to pay to the
Administrative Agent for account of each Lender under the Letter of Credit
Tranche a letter of credit fee which shall accrue at a rate per annum equal to
the Applicable Rate on the average daily aggregate undrawn amount of all
outstanding Syndicated Letters of Credit during the period from and including
the Effective Date to but excluding the later of the date on which such Lender’s
Letter of Credit Commitment terminates and the date on which such Lender ceases
to have any LC Exposure. Syndicated Letter of Credit fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Letter of Credit Commitments terminate and any such fees accruing
after the date on which the Letter of Credit Commitments terminate shall be
payable on demand.

(c) Non-Syndicated Letter of Credit Fees. XL Capital agrees to pay to the
Administrative Agent for account of each Lender under the Letter of Credit
Tranche a letter of credit fee which shall accrue at a rate per annum equal to
the Applicable Rate on the average daily aggregate undrawn amount of all
outstanding Non-Syndicated Letters of Credit during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Letter of Credit Commitment terminates and the date on which such
Lender ceases to have any LC Exposure. Non-Syndicated Letter of Credit fees
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Letter of Credit Commitments terminate and any such fees
accruing after the date on which the Letter of Credit Commitments terminate
shall be payable on demand.

(d) Participated Letter of Credit Fees. XL Capital agrees to pay (i) to the
Administrative Agent for account of each Lender under the Letter of Credit
Tranche a participation fee with respect to its participations in Participated
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Rate on the average daily amount of such Lender’s LC Exposure in
respect of Participated Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Letter of Credit Commitment terminates and the date on which such
Lender ceases to have any such LC Exposure, and (ii) to the Issuing Lender a
fronting fee which shall accrue at a rate per annum as agreed in writing between
XL Capital and the Issuing Lender on the average daily amount of the LC Exposure
in respect of Participated Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Letter of Credit Commitments and the date on which there
ceases to be any such LC Exposure. Participation fees and fronting fees accrued
through and including each Quarterly Date shall be payable on the third Business
Day following such Quarterly Date, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Letter of Credit Commitments terminate and any such fees
accruing after the date on which the Letter of Credit Commitments terminate
shall be payable on demand.

(e) LC Administrative Fees. XL Capital agrees to pay to the Administrative
Agent, for its own account, within 10 Business Days after demand the
Administrative Agent’s standard administrative fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.

(f) Administrative Agent Fees. XL Capital agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between XL Capital and the Administrative Agent.

(g) Payment and Computation of Fees. All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of the fees referred to in paragraphs (a) through
(d) of this Section, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances. All fees payable under paragraphs
(a) through (d) of this Section shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

SECTION 2.15. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Additional
Margin, if any.

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Margin plus the
Applicable Additional Margin, if any.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable (other that in respect
of any LC Disbursement under Sections 2.03(d), 2.04(j), and 2.05(i)) by the
Account Parties hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable by the
applicable Account Party in arrears on each Interest Payment Date for such Loan
and upon the date the Commitments terminate; provided that (x) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (y) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan prior to the Commitment Termination Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.16. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (acting in good
faith) that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to XL Capital and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies XL Capital and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.17. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit (or any participation therein) or
any Eurodollar Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, or participating in, any Letter of Credit (or
of maintaining any participation therein) or Eurodollar Loan (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Account Parties jointly and severally agree that they
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Letters of Credit
issued or participated in, or the Loans made, by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Account Parties will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth such
Lender’s good faith determination of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to XL Capital and
shall be conclusive absent manifest error. The Account Parties shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof by XL Capital.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Account Parties
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies XL Capital of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Application to Taxes. Notwithstanding anything in this Section to the
contrary, this Section shall not apply to Taxes, which shall be governed solely
by Section 2.19.

SECTION 2.18. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.13(b) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by XL Capital pursuant to Section 2.21(b) of any Eurodollar Loan other than on
the last day of an Interest Period therefor, then, in any such event, the
Account Parties shall compensate each Lender for the loss attributable to such
event. The loss to any Lender attributable to any such event shall be deemed to
be an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for Dollar deposits from other banks in the eurodollar market at
the commencement of such period. A certificate of any Lender setting forth such
Lender’s good faith determination of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to XL Capital
and shall be conclusive absent manifest error. The Account Parties shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof by XL Capital.

SECTION 2.19. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Account Parties hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if any Account Party
shall be required to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Account Party shall make such deductions and
(iii) such Account Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Account Parties. In addition, each Account
Party shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) Indemnification by the Account Parties. The Account Parties shall indemnify
the Administrative Agent and each Lender, within 10 days after written demand to
XL Capital therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes, as the case may be, were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth the
Administrative Agent’s or such Lender’s, as the case may be, good faith
determination of the amount of such payment or liability (along with a
reasonably detailed explanation and computation of such payment or liability)
delivered to XL Capital by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive as between such Lender or
the Administrative Agent, as the case may be, and the Account Parties absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Account Party to a Governmental
Authority, XL Capital on behalf of such Account Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Exemptions. Each Lender and the Administrative Agent shall, at the written
request of XL Capital, provide to any Account Party such form, certification or
similar documentation, if any (each duly completed, accurate and signed) as is
currently required by any Account Party Jurisdiction or any other jurisdiction,
or comply with such other requirements, if any, as is currently applicable in
such Account Party Jurisdiction or any other jurisdiction, in order to obtain an
exemption from, or reduced rate of, deduction, payment or withholding of
Indemnified Taxes or Other Taxes to which such Lender or the Administrative
Agent is entitled pursuant to an applicable tax treaty or the law of such
Account Party Jurisdiction or any other jurisdiction; provided that XL Capital
shall have furnished to such Lender or the Administrative Agent in a reasonably
timely manner copies of such documentation and notice of such requirements
together with applicable instructions. Upon the reasonable request of XL Capital
in writing, each Lender and the Administrative Agent will provide to XL Capital
such form, certification or similar documentation (each duly completed, accurate
and signed) as may in the future be required by any Account Party Jurisdiction
or any other jurisdiction, or comply with such other requirements, if any, as
may be applicable in such Account Party Jurisdiction or any other jurisdiction
in order to obtain an exemption from, or reduced rate of, deduction, payment or
withholding of Indemnified Taxes or Other Taxes to which such Lender or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of the relevant jurisdiction. In addition, each Lender agrees from time to time
when a lapse in time or change in circumstances renders the previous
documentation obsolete or inaccurate in any material respect, it will deliver to
the Account Parties such properly completed and executed documentation as will
permit such payments to continue to be made without withholding or at a reduced
rate, or notify the Account Parties that it is unable to do so.

(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund from the relevant Governmental
Authority (in cash or as an offset against another tax liability owing to such
Governmental Authority) of any Taxes or Other Taxes as to which it has been
indemnified by an Account Party or with respect to which an Account Party has
paid additional amounts pursuant to this Section, it shall pay over such refund
to such Account Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Account Party under this Section with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Account Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Account Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes not expressly required to be
made available hereunder which it reasonably deems confidential) to any Account
Party or any other Person.

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Account Parties. The Account Parties shall make each payment
required to be made by them hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, under Section 2.17, 2.18 or 2.19, or
otherwise) or under any other Credit Document (except to the extent otherwise
provided therein) prior to 12:00 noon, New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim; provided that
any payments in respect of Alternative Currency Letters of Credit shall be made
in the manner (including the time and place of payment) as shall have been
separately agreed between the relevant Account Party and Lender pursuant to
Section 2.06. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments pursuant to Sections 2.17,
2.18, 2.19 and 10.03, which shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
reimbursement of LC Disbursements (other than in respect of Alternative Currency
Letters of Credit) shall be made to the relevant Lenders, each Borrowing shall
be made from the Lenders, each payment of fees under Section 2.14 shall be made
for account of the relevant Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.11 shall be applied to the respective
Commitments (or, in the case of any Borrowing, the respective commitment to make
Loans hereunder) of the Lenders, in each case pro rata according to the amounts
of their respective Commitments (or, in the case of any Borrowing, the
respective commitment to make Loans hereunder or, in the case of any such
reimbursement or payment after the termination of the Commitments, pro rata
according to the Aggregate Credit Exposure); (ii) each Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by any Account Party shall be made for account of the Lenders pro rata according
to the respective unpaid principal amounts of the Loans of such Account Party;
and (iv) each payment of interest on Loans by an Account Party shall be made for
account of the Lenders pro rata according to the amounts of interest on such
Loans then due and payable thereunder.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or LC Disbursements (other than
with respect to Alternative Currency Letters of Credit) resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and/or LC Disbursements (other than with respect to Alternative Currency Letters
of Credit) and accrued interest thereon then due than the proportion received by
any other relevant Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and/or LC
Disbursements (other than with respect to Alternative Currency Letters of
Credit) of such other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and/or LC Disbursements (other than with respect to Alternative Currency Letters
of Credit); provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Account Party
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or LC Disbursements to any assignee or
participant, other than to any Account Party or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each Account
Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Account Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Account Party in the amount of such
participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from an Account Party prior to the date on which any payment is due to
the Administrative Agent for account of the relevant Lenders hereunder that such
Account Party will not make such payment, the Administrative Agent may assume
that such Account Party has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders the amount due. In such event, if the relevant Account Party has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.20(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

SECTION 2.21. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.17, or if any Account Party is required to pay any
additional amount or indemnification payment to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.19, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans and/or Letters of Credit hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates, if,
in the reasonable judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Account Party hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.17, or if any Account Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.19, or if any Lender defaults in its obligation to fund Loans or to
make LC Disbursements hereunder, or if any Lender under the Letter of Credit
Tranche ceases to be a NAIC Approved Bank, then XL Capital may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee selected by XL
Capital that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) XL Capital shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and/or LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the relevant Account Party (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.17 or payments required
to be made pursuant to Section 2.19, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the relevant Account Party
to require such assignment and delegation cease to apply.

ARTICLE III

GUARANTEE

SECTION 3.01. The Guarantee. Each Guarantor hereby jointly and severally
guarantees to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans and LC Disbursements (and interest thereon) made by the Lenders to each of
the Account Parties (other than such Guarantor in its capacity as an Account
Party hereunder) and all other amounts from time to time owing to the Lenders or
the Administrative Agent by such Account Parties under this Agreement, in each
case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). Each Guarantor hereby
further jointly and severally agrees that if any Account Party (other than such
Guarantor in its capacity as an Account Party hereunder) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, such Guarantor will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 3.02. Obligations Unconditional. The obligations of the Guarantors under
Section 3.01 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Account Parties under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantors
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Account Party under this Agreement or any other agreement or instrument referred
to herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

SECTION 3.03. Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Account Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantors jointly and
severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

SECTION 3.04. Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against any
Account Party or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

SECTION 3.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Account Parties
under this Agreement may be declared to be forthwith due and payable as provided
in Article VIII (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VIII) for purposes of
Section 3.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against any Account Party and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by any Account
Party) shall forthwith become due and payable by the Guarantors for purposes of
Section 3.01.

SECTION 3.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 3.07. Rights of Contribution. The Guarantors (other than XL Capital)
hereby agree, as between themselves, that if any such Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Guarantor of any Guaranteed Obligations, each other Guarantor (other than XL
Capital) shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full of the obligations of such Guarantor
under the other provisions of this Article III and such Excess Funding Guarantor
shall not exercise any right or remedy with respect to such excess until payment
and satisfaction in full of all of such obligations.

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been Guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of all of the
Guarantors (other than XL Capital) exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors under this
Article III) of all of the Guarantors (other than XL Capital), determined
(A) with respect to any Guarantor that is a party hereto on the date hereof, as
of the date hereof, and (B) with respect to any other Guarantor, as of the date
such Guarantor becomes a Guarantor hereunder.

SECTION 3.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any corporate law, or any bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 3.01 would otherwise, taking into
account the provisions of Section 3.07, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Account Party represents and warrants to the Lenders that:

SECTION 4.01. Organization; Powers. Such Account Party and each of its
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 4.02. Authorization; Enforceability. The Transactions are within such
Account Parties’ corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by such Account Party and constitutes a
legal, valid and binding obligation of such Account Party, enforceable against
such Account Party in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium,
examination or similar laws of general applicability affecting the enforcement
of creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of (including any exchange control approval),
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of such Account Party or any of its Significant
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon such Account Party or any of its Significant Subsidiaries or
assets, or give rise to a right thereunder to require any payment to be made by
any such Person, and (d) will not result in the creation or imposition of any
Lien on any asset of such Account Party or any of its Significant Subsidiaries.

SECTION 4.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. Such Account Party (other than XL America) has
heretofore furnished to the Lenders the balance sheet and statements of income,
stockholders’ equity and cash flows of such Account Party and (other than for XL
Insurance or XL Re) its consolidated Subsidiaries (A) as of and for the fiscal
year ended December 31, 2006, reported on by PricewaterhouseCoopers LLP,
independent public accountants (as provided in XL Capital’s Report on Form 10-K
filed with the SEC for the fiscal year ended December 31, 2006), and (B) as of
and for the fiscal quarter ended March 31, 2007, as provided in XL Capital’s
Report on Form 10-Q filed with the SEC for the fiscal quarter ended March 31,
2007. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of such Account
Party and (other than for XL Insurance or XL Re) its respective consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP or
(in the case of XL Insurance or XL Re) SAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (B) of the first sentence of this paragraph.

(b) No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the assets, business, financial condition or
operations of such Account Party and its Subsidiaries, taken as a whole.

SECTION 4.05. Properties.

(a) Property Generally. Such Account Party and each of its Significant
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Liens permitted
by Section 7.03 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Such Account Party and each of its Significant
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Account Party and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 4.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. Except as disclosed in Schedule III or as
routinely encountered in claims activity, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of such Account Party, threatened against or
affecting such Account Party or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Environmental Matters. Except as disclosed in Schedule IV and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither such
Account Party nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required for its business under any Environmental Law, (ii) has
incurred any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

Schedules III and IV referred to in this Section 4.06 shall be deemed
automatically updated from time to time to include disclosures included in
filings made by XL Capital with the SEC pursuant to the Securities Exchange Act
of 1934, as amended, after the Effective Date, it being understood, however,
that any such updates shall not affect or limit in any manner any of the
obligations of the Account Parties under this Agreement in effect immediately
prior to such disclosure and shall not be taken into account for purposes of the
last paragraph of Section 2.11(c), Section 5.02 and clause (c) of Article VIII.

SECTION 4.07. Compliance with Laws and Agreements. Such Account Party and each
of its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 4.08. Investment Company Status. Such Account Party is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 4.09. Taxes. Such Account Party and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to file any such Tax return or
pay any such Taxes could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by any Account Party or any of
their Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely
made, (ii) each Non-U.S. Benefit Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws and has been
maintained, where required, in good standing with the applicable Governmental
Authority and (iii) neither any Account Party nor any of their Subsidiaries has
incurred any obligation in connection with the termination or withdrawal from
any Non-U.S. Benefit Plan.

SECTION 4.11. Disclosure. The reports, financial statements, certificates or
other information furnished by such Account Party to the Lenders in connection
with the negotiation of this Agreement or delivered hereunder (taken as a whole)
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, such Account Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 4.12. Use of Credit. Neither such Account Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no Letter of Credit will be
used in connection with buying or carrying any Margin Stock. No part of the
proceeds of any Loan hereunder will be used to buy or carry any Margin Stock
(except for repurchases of the capital stock of XL Capital and purchases of
Margin Stock in accordance with XL Capital’s Statement of Investment Policy
Objectives and Guidelines as in effect on the date hereof or as it may be
changed from time to time by a resolution duly adopted by the board of directors
of XL Capital (or any committee thereof)). The purchase of any Margin Stock with
the proceeds of any Loan will not be in violation of Regulation U or X of the
Board and, after applying the proceeds of such Loan, not more than 25% of the
value of the assets of XL Capital and its Subsidiaries taken as a whole consists
or will consist of Margin Stock.

SECTION 4.13. Subsidiaries. Set forth in Schedule V is a complete and correct
list of all of the Subsidiaries of XL Capital as of March 31, 2007, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule V, (x) each of XL Capital
and its Subsidiaries owns, free and clear of Liens, and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule V, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) except as disclosed in filings of XL Capital with the SEC
prior to the date hereof, there are no outstanding Equity Rights with respect to
any Account Party.

SECTION 4.14. Withholding Taxes. Based upon information with respect to each
Lender provided by each Lender to the Administrative Agent, as of the date
hereof, the payment of the LC Disbursements and interest thereon, principal of
and interest on the Loans, the fees under Section 2.14 and all other amounts
payable hereunder will not be subject, by withholding or deduction, to any
Indemnified Taxes imposed by Bermuda or the Cayman Islands.

SECTION 4.15. Stamp Taxes. To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement or any promissory notes evidencing
Loans made (or to be made), it is not necessary, as of the date hereof, that
this Agreement or such promissory notes or any other document be filed or
recorded with any Governmental Authority in Bermuda or the Cayman Islands, or
that any stamp or similar tax be paid on or in respect of this Agreement in any
such jurisdiction, or such promissory notes or any other document other than
such filings and recordations that have already been made and such stamp or
similar taxes that have been paid.

SECTION 4.16. Legal Form. Each of this Agreement and any promissory notes
evidencing Loans made (or to be made) is in proper legal form under the laws of
any Account Party Jurisdiction for the admissibility thereof in the courts of
such Account Party Jurisdiction.

ARTICLE V

CONDITIONS

SECTION 5.01. Effective Date. The obligations of the Lenders (or the Issuing
Lender, as the case may be) to issue or continue Letters of Credit and to make
Loans hereunder are subject to the receipt by the Administrative Agent of each
of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 10.02):

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

(b) Opinions of Counsel to the Obligors. Opinions, each dated the Effective
Date, of (i) Kirstin R. Gould, Esq., counsel to XL Capital, substantially in the
form of Exhibit B-1, (ii) Richard G. McCarty, Esq., counsel to XL America,
substantially in the form of Exhibit B-2, (iii) Cahill Gordon & Reindel llp,
special U.S. counsel for the Obligors, substantially in the form of Exhibit B-3,
(iv) Conyers, Dill & Pearman, special Bermuda counsel to XL Insurance and XL Re,
substantially in the form of Exhibit B-4 and (v) Appleby, special Cayman Islands
counsel to XL Capital, substantially in the form of Exhibit B-5.

(c) Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMCB, substantially in the form of Exhibit C (and JPMCB hereby instructs
such counsel to deliver such opinion to the Lenders).

(d) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing, if applicable, of the Obligors, the authorization
of the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of XL Capital, confirming
compliance with the conditions set forth in clauses (a) and (b) of the first
sentence of Section 5.02.

(f) Existing Credit Agreements; Existing Letters of Credit. Evidence that (i)
the Account Parties shall have paid in full all principal of and interest
accrued on the loans and reimbursement obligations under the Existing Credit
Agreements and all fees, expenses and other amounts owing by the Account Parties
thereunder and (ii) the Commitments under (and as defined in) the Existing
Credit Agreements have terminated. In addition, the Administrative Agent shall
have (i) received a notice satisfactory to the Administrative Agent from XL
Capital designating whether any of the Syndicated Letters of Credit,
Non-Syndicated Letters of Credit and/or Participated Letters of Credit under
(and as defined in) the Existing Credit Agreements outstanding immediately prior
to the Effective Date are to be continued under this Agreement and (ii) with
respect to each such Non-Syndicated Letters of Credit to be continued hereunder,
evidence that such Non-Syndicated Letters of Credit shall have been either
amended in the manner contemplated by Section 2.04(l) or replaced with one or
more Non-Syndicated Letters of Credit in favor of the relevant beneficiary
issued by the Lenders having Commitments hereunder as of the Effective Date (or
arrangements satisfactory to the Administrative Agent for such amendment or
replacement, as applicable, as promptly as practicable following the Effective
Date shall have been made). The Obligors and each Lender party hereto that is
also a party to either of the Existing Credit Agreements hereby agree that, as
of the Effective Date, the Commitments (as defined in the respective Existing
Credit Agreement) under such Existing Credit Agreement shall be terminated
automatically (it being agreed that this Agreement constitutes notice of such
termination to each such Lender and that pursuant hereto the requirement under
Section 2.11(b) of such Existing Credit Agreements for prior notice of such
termination is hereby waived by each such Lender).

(g) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

The obligation of any Lender to make its initial extension of credit hereunder
is also subject to the payment by XL Capital of such fees as XL Capital shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to JPMCB, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Credit Documents and the extensions of credit hereunder (to the extent that
reasonably detailed statements for such fees and expenses have been delivered to
XL Capital).

The Administrative Agent shall notify the Account Parties and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders (or the Issuing Lender, as the
case may be) to issue or continue, Letters of Credit or to make Loans hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) at or prior to 5:00 p.m., New York City
time, on June 22, 2007 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).

SECTION 5.02. Each Credit Event. The obligation of each Lender to issue,
continue, amend, renew or extend any Letter of Credit or to make any Loan is
additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Obligors set forth in this
Agreement (other than, at any time after the Effective Date, in Section 4.04(b))
shall be true and correct on and as of the date of issuance, continuation,
amendment, renewal or extension of such Letter of Credit or the date of such
Loan, as applicable (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);

(b) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit or such Loan, as
applicable, no Default shall have occurred and be continuing; and

(c) in the case of any Alternative Currency Letter of Credit, receipt by the
Administrative Agent of a request for offers as required by Section 2.06(a).

Each issuance, continuation, amendment, renewal or extension of a Letter of
Credit and each Borrowing shall be deemed to constitute a representation and
warranty by the Obligors on the date thereof as to the matters specified in
clauses (a) and (b) of the immediately preceding sentence.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Account Parties covenant and agree
with the Lenders that:

SECTION 6.01. Financial Statements and Other Information. Each Account Party
will furnish to the Administrative Agent and each Lender:

(a) (i) by April 10 of each year, the audited balance sheet and related
statements of operations, stockholders’ equity and cash flows of XL Capital and
its consolidated Subsidiaries as of the end of and for the immediately preceding
fiscal year, setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year (if such
figures were already produced for such corresponding period), reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of XL Capital and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that delivery to the Lenders of XL Capital’s Report on Form 10-K
filed with the SEC shall satisfy the financial statement delivery requirements
under this clause (i) so long as the financial information required to be
contained in such report is substantially the same as the financial information
required under this clause (i)); and (ii) by May 15 of each year, the audited
balance sheet and related statements of operations, stockholders’ equity and
cash flows of each of XL Insurance and XL Re as of the end of and for the
immediately preceding year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous fiscal year (if such figures were already produced for such
corresponding period), in each case reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and results of operations of XL
Insurance or XL Re, as the case may be, in accordance with SAP consistently
applied;

(b) by June 15 of each year, (i) the unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of XL
America and its consolidated Subsidiaries as of the end of and for the
immediately preceding fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the previous fiscal year (if such figures were already produced for such
corresponding period), certified by a Financial Officer of XL America as
presenting fairly in all material respects the financial condition and results
of operations of XL America and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; and (ii) audited statutory
financial statements for each Insurance Subsidiary of XL America as of the end
of and for the immediately preceding fiscal year, in each case reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such audited
financial statements present fairly in all material respects the financial
condition and results of operations of such Insurance Subsidiary in accordance
with SAP consistently applied;

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of XL Capital, (i) the unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of XL
Capital and its consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year (if such figures were already produced for such corresponding period or
periods), all certified by a Financial Officer of XL Capital as presenting
fairly in all material respects the financial condition and results of
operations of XL Capital and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that
delivery to the Lenders of XL Capital’s Report on Form 10-Q filed with the SEC
shall satisfy the financial statement delivery requirements under this clause
(i) so long as the financial information required to be contained in such report
is substantially the same as the financial information required under this
clause (i)); and (ii) an unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of each of XL
America, XL Insurance and XL Re and its consolidated Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year (if such figures were already produced for such
corresponding period or periods), all certified by a Financial Officer of the
respective Account Party as presenting fairly in all material respects the
financial condition and results of operations of such Account Party and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(d) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) of this Section, a certificate signed on behalf of each Account Party
by a Financial Officer (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.03, 7.05, 7.06
and 7.07 and (iii) stating whether any change in GAAP or (in the case of XL
Insurance, XL Re and any Insurance Subsidiary of XL America) SAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.04 and, if any such change has occurred,
specifying any material effect of such change on the financial statements
accompanying such certificate;

(e) concurrently with any delivery of financial statements under paragraphs
(a) and (b)(ii) of this Section, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Account
Party or any of its respective Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any U.S. or other securities exchange, or distributed by such Account Party to
its shareholders generally, as the case may be;

(g) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) of this Section, a certificate of a Financial Officer of XL Capital,
setting forth on a consolidated basis for XL Capital and its consolidated
Subsidiaries as of the end of the fiscal year or quarter to which such
certificate relates (i) the aggregate book value of assets which are subject to
Liens permitted under Section 7.03(h) and the aggregate book value of
liabilities which are subject to Liens permitted under Section 7.03(h)(it being
understood that the reports required by paragraphs (a), (b) and (c) of this
Section shall satisfy the requirement of this clause (i) of this paragraph
(g) if such reports set forth separately, in accordance with GAAP, line items
corresponding to such aggregate book values) and (ii) a calculation showing the
portion of each of such aggregate amounts which portion is attributable to
transactions among wholly-owned Subsidiaries of XL Capital;

(h) within 90 days after the end of each of the first three fiscal quarters of
each fiscal year and within 135 days after the end of each fiscal year of XL
Capital (commencing with the fiscal year ending December 31, 2007), a statement
of a Financial Officer of XL Capital listing, as of the end of the immediately
preceding fiscal quarter of XL Capital, the amount of cash and the securities of
the Account Parties and their Subsidiaries that have been posted as collateral
under Section 7.03(f); and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of XL Capital or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 6.02. Notices of Material Events. Each Account Party will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) any event or condition constituting, or which could reasonably be expected
to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the relevant Account Party
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken by such Account Party with respect
thereto.

SECTION 6.03. Preservation of Existence and Franchises. Each Account Party will,
and will cause each of its Significant Subsidiaries to, maintain its corporate
existence and its material rights and franchises in full force and effect in its
jurisdiction of incorporation; provided that the foregoing shall not prohibit
any merger or consolidation permitted under Section 7.01. Each Account Party
will, and will cause each of its Subsidiaries to, qualify and remain qualified
as a foreign corporation in each jurisdiction in which failure to receive or
retain such qualification would have a Material Adverse Effect.

SECTION 6.04. Insurance. Each Account Party will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurers, insurance with respect to its properties in such amounts as is
customary in the case of corporations engaged in the same or similar businesses
having similar properties similarly situated.

SECTION 6.05. Maintenance of Properties. Each Account Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition the properties now or hereafter owned, leased or
otherwise possessed by and used or useful in its business and will make or cause
to be made all needful and proper repairs, renewals, replacements and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times except if the failure to do so would not have
a Material Adverse Effect, provided, however, that the foregoing shall not
impose on such Account Party or any Subsidiary of such Account Party any
obligation in respect of any property leased by such Account Party or such
Subsidiary in addition to such Account Party’s obligations under the applicable
document creating such Account Party’s or such Subsidiary’s lease or tenancy.

SECTION 6.06. Payment of Taxes and Other Potential Charges and Priority Claims;
Payment of Other Current Liabilities. Each Account Party will, and will cause
each of its Subsidiaries to, pay or discharge:

(a) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property (other than Liens
not forbidden by Section 7.03) or which, if unpaid, might give rise to a claim
entitled to priority over general creditors of such Account Party or such
Subsidiary in any proceeding under the Bermuda Companies Law, or Bermuda
Insurance Law, or any insolvency proceeding, liquidation, receivership,
rehabilitation, dissolution or winding-up involving such Account Party or such
Subsidiary;

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, such Account Party or such Subsidiary
need not pay or discharge any such tax, assessment, charge, levy or claim (i) so
long as the validity thereof is contested in good faith and by appropriate
proceedings diligently conducted and so long as such reserves or other
appropriate provisions as may be required by GAAP or SAP, as the case may be,
shall have been made therefor or (ii) so long as such failure to pay or
discharge would not have a Material Adverse Effect.

SECTION 6.07. Financial Accounting Practices. Such Account Party will, and will
cause each of its consolidated Subsidiaries to, make and keep books, records and
accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Section 6.01 in conformity with GAAP and SAP, as
applicable, and to maintain accountability for assets.

SECTION 6.08. Compliance with Applicable Laws. Each Account Party will, and will
cause each of its Subsidiaries to, comply with all applicable Laws (including
but not limited to the Bermuda Companies Law or Bermuda Insurance Law) in all
respects; provided that such Account Party or any Subsidiary of such Account
Party will not be deemed to be in violation of this Section as a result of any
failure to comply with any such Law which would not (i) result in fines,
penalties, injunctive relief or other civil or criminal liabilities which, in
the aggregate, would have a Material Adverse Effect or (ii) otherwise impair the
ability of such Account Party to perform its obligations under this Agreement.

SECTION 6.09. Use of Letters of Credit and Proceeds. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. Each Account Party will use the Letters of Credit
issued for its account hereunder in the ordinary course of business of, and will
use the proceeds of all Loans made to it for the general corporate purposes of,
such Account Party and its Affiliates. For the avoidance of doubt, the parties
agree that any Account Party may apply for a Letter of Credit hereunder to
support the obligations of any Affiliate of XL Capital, it being understood that
such Account Party shall nonetheless remain the account party and as such be
liable with respect to such Letter of Credit. Notwithstanding anything in this
Section to the contrary, from and after the SCA IPO, no Account Party will issue
any Letter of Credit, or renew or permit to renew any Letter of Credit existing
as of the SCA IPO, or use the proceeds of any Loan, to support the obligations
of, or otherwise primarily for the general corporate purposes of, SCA and its
Subsidiaries.

SECTION 6.10. Continuation of and Change in Businesses. Each Account Party and
its Significant Subsidiaries will continue to engage in substantially the same
business or businesses it engaged in (or proposes to engage in) on the date of
this Agreement and businesses related or incidental thereto.

SECTION 6.11. Visitation. Each Account Party will permit such Persons as any
Lender may reasonably designate to visit and inspect any of the properties of
such Account Party, to discuss its affairs with its financial management, and
provide such other information relating to the business and financial condition
of such Account Party at such times as such Lender may reasonably request. Each
Account Party hereby authorizes its financial management to discuss with any
Lender the affairs of such Account Party.

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed, each of the Account Parties covenants and agrees with the Lenders
that:

SECTION 7.01. Mergers. No Account Party will merge with or into or consolidate
with any other Person, except that if no Default shall occur and be continuing
or shall exist at the time of such merger or consolidation or immediately
thereafter and after giving effect thereto (a) any Account Party may merge or
consolidate with any other corporation, including a Subsidiary, if such Account
Party shall be the surviving corporation, (b) XL Capital may merge with or into
or consolidate with any other Person in a transaction that does not result in a
reclassification, conversion, exchange or cancellation of the outstanding shares
of capital stock of XL Capital (other than the cancellation of any outstanding
shares of capital stock of XL Capital held by the Person with whom it merges or
consolidates) and (c) any Account Party may enter into a merger or consolidation
which is effected solely to change the jurisdiction of incorporation of such
Account Party and results in a reclassification, conversion or exchange of
outstanding shares of capital stock of such Account Party solely into shares of
capital stock of the surviving entity.

SECTION 7.02. Dispositions. No Account Party will, nor will it permit any of its
Significant Subsidiaries to, sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily (any of the foregoing being
referred to in this Section as a “Disposition” and any series of related
Dispositions constituting but a single Disposition), any of its properties or
assets, tangible or intangible (including but not limited to sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper or
general intangibles with or without recourse), except:

(a) Dispositions in the ordinary course of business involving current assets or
other invested assets classified on such Account Party’s or its respective
Subsidiaries’ balance sheet as available for sale or as a trading account;

(b) sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, provided that any such sales,
conveyances or transfers shall not individually, or in the aggregate for the
Account Parties and their respective Subsidiaries, exceed $500,000,000 in any
calendar year;

(c) Dispositions of equipment or other property which is obsolete or no longer
used or useful in the conduct of the business of such Account Party or its
Subsidiaries; or

(d) Dispositions from an Account Party or a wholly-owned Subsidiary to any other
Account Party or wholly-owned Subsidiary.

SECTION 7.03. Liens. No Account Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or assets, tangible or intangible, now owned or hereafter acquired by
it, except:

(a) Liens existing on the date hereof (and extension, renewal and replacement
Liens upon the same property, provided that the amount secured by each Lien
constituting such an extension, renewal or replacement Lien shall not exceed the
amount secured by the Lien theretofore existing) and listed on Part B of
Schedule II;

(b) Liens arising from taxes, assessments, charges, levies or claims described
in Section 6.06 that are not yet due or that remain payable without penalty or
to the extent permitted to remain unpaid under the provision of Section 6.06;

(c) Liens on property securing all or part of the purchase price thereof to such
Account Party and Liens (whether or not assumed) existing on property at the
time of purchase thereof by such Account Party (and extension, renewal and
replacement Liens upon the same property); provided (i) each such Lien is
confined solely to the property so purchased, improvements thereto and proceeds
thereof, and (ii) the aggregate amount of the obligations secured by all such
Liens on any particular property at any time purchased by such Account Party, as
applicable, shall not exceed 100% of the lesser of the fair market value of such
property at such time or the actual purchase price of such property;

(d) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a property or asset
to, or materially impair its use in the business of, such Account Party or any
such Subsidiary;

(e) Liens securing Indebtedness permitted by Section 7.07(b) covering assets
whose market value is not materially greater than the amount of the Indebtedness
secured thereby plus a commercially reasonable margin;

(f) Liens on cash and securities of an Account Party or any of its Subsidiaries
incurred as part of the management of its investment portfolio including, but
not limited to, pursuant to any International Swaps and Derivatives Association,
Inc. (“ISDA”) documentation or any Specified Transaction Agreement in accordance
with XL Capital’s Statement of Investment Policy Objectives and Guidelines as in
effect on the date hereof or as it may be changed from time to time by a
resolution duly adopted by the board of directors of XL Capital (or any
committee thereof);

(g) Liens on cash and securities not to exceed $500,000,000 in the aggregate
securing obligations of an Account Party or any of its Subsidiaries arising
under any ISDA documentation or any other Specified Transaction Agreement (it
being understood that in no event shall this clause (g) preclude any Person
(other than any Subsidiary of XL Capital) in which XL Capital or any of its
Subsidiaries shall invest (each an “investee”) from granting Liens on such
Person’s assets to secure hedging obligations of such Person, so long as such
obligations are non-recourse to XL Capital or any of its Subsidiaries (other
than any investees)), provided that, for purposes of determining the aggregate
amount of cash and/or securities subject to such Liens under this clause (g),
the aggregate amount of cash and/or securities on which any Account Party or any
Subsidiary shall have granted a Lien in favor of a counterparty at any time
shall be netted against the aggregate amount of cash and/or securities on which
such counterparty shall have granted a Lien in favor of such Account Party or
such Subsidiary, as the case may be, at such time, so long as the relevant
agreement between such Account Party or such Subsidiary, as the case may be,
provides for the netting of their respective obligations thereunder;

(h) Liens on (i) assets received, and on actual or imputed investment income on
such assets received incurred as part of its business including activities
utilizing ISDA documentation or any Specified Transaction Agreement relating and
identified to specific insurance payment liabilities or to liabilities arising
in the ordinary course of any Account Parties’ or any of their Subsidiary’s
business as an insurance or reinsurance company (including GICs and Stable Value
Instruments) or corporate member of The Council of Lloyd’s or as a provider of
financial or investment services or contracts, or the proceeds thereof
(including GICs and Stable Value Instruments), in each case held in a segregated
trust, trust or other account and securing such liabilities, (ii) assets
securing Exempt Indebtedness of any Person (other than XL Capital or any of its
Affiliates) in the event such Exempt Indebtedness is consolidated on the
consolidated balance sheet of XL Capital and its consolidated Subsidiaries in
accordance with GAAP or (iii) any other assets subject to any trust or other
account arising out of or as a result of contractual, regulatory or any other
requirements; provided that in no case shall any such Lien secure Indebtedness
and any Lien which secures Indebtedness shall not be permitted under this clause
(h);

(i) statutory and common law Liens of materialmen, mechanics, carriers,
warehousemen and landlords and other similar Liens arising in the ordinary
course of business; and

(j) Liens existing on property of a Person immediately prior to its being
consolidated with or merged into any Account Party or any of their Subsidiaries
or its becoming a Subsidiary, and Liens existing on any property acquired by any
Account Party or any of their Subsidiaries at the time such property is so
acquired (whether or not the Indebtedness secured thereby shall have been
assumed) (and extension, renewal and replacement Liens upon the same property,
provided that the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
theretofore existing), provided that (i) no such Lien shall have been created or
assumed in contemplation of such consolidation or merger or such Person’s
becoming a Subsidiary or such acquisition of property and (ii) each such Lien
shall extend solely to the item or items of property so acquired and, if
required by terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property.

SECTION 7.04. Transactions with Affiliates. No Account Party will, nor will it
permit any of its Significant Subsidiaries to, enter into or carry out any
transaction with (including purchase or lease property or services to, loan or
advance to or enter into, suffer to remain in existence or amend any contract,
agreement or arrangement with) any Affiliate of such Account Party, or directly
or indirectly agree to do any of the foregoing, except (i) transactions
involving guarantees or co-obligors with respect to any Indebtedness described
in Part A of Schedule II, (ii) transactions among the Account Parties and their
wholly-owned Subsidiaries and (iii) transactions with Affiliates in good faith
in the ordinary course of such Account Party’s business consistent with past
practice and on terms no less favorable to such Account Party or any Subsidiary
than those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person.

SECTION 7.05. Ratio of Total Funded Debt to Total Capitalization. XL Capital
will not permit at any time its ratio of (a) Total Funded Debt to (b) the sum of
Total Funded Debt plus Consolidated Net Worth to be greater than 0.35:1.00.

SECTION 7.06. Consolidated Net Worth. XL Capital will not permit at any time its
Consolidated Net Worth to be less than the sum of (a) $6,000,000,000 plus
(b) 25% of consolidated net income (if positive) of XL Capital and its
Subsidiaries for each fiscal quarter ending on or after June 30, 2007.

SECTION 7.07. Indebtedness. No Account Party will, nor will it permit any of its
Subsidiaries to, at any time create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except:

(a) Indebtedness created hereunder;

(b) secured Indebtedness (including secured reimbursement obligations with
respect to letters of credit) of any Account Party or any Subsidiary in an
aggregate principal amount (for all Account Parties and their respective
Subsidiaries) not exceeding at any time outstanding 15% of Consolidated Net
Worth;

(c) other unsecured Indebtedness, so long as upon the incurrence thereof no
Default would occur or exist;

(d) Indebtedness consisting of accounts or claims payable and accrued and
deferred compensation (including options) incurred in the ordinary course of
business by any Account Party or any Subsidiary;

(e) Indebtedness incurred in transactions described in Section 7.03(f) and (g);
and

(f) Indebtedness existing on the date hereof and described in Part A of
Schedule II and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof.

SECTION 7.08. Financial Strength Ratings. None of XL Capital Group, XL Insurance
and XL Re will permit at any time its financial strength ratings to be less than
“A-” from A.M. Best & Co. (or its successor).

SECTION 7.09. Private Act. No Account Party will become subject to a Private Act
other than the X.L. Insurance Company, Ltd. Act, 1989.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Account Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Account Party shall fail to pay any interest on any Loan or LC
Disbursement or any fee payable under this Agreement or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of 5 or more days;

(c) any representation or warranty made or deemed made by any Account Party in
or in connection with this Agreement or any amendment or modification hereof, or
in any certificate or financial statement furnished pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made (or deemed made) or furnished;

(d) any Account Party shall fail to observe or perform any covenant, condition
or agreement contained in Article VII;

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article or the reporting requirement pursuant to
Section 6.01(h)) and such failure shall continue unremedied for a period of 20
or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to such Obligor;

(f) any Account Party or any of its Subsidiaries shall default (i) in any
payment of principal of or interest on any other obligation for borrowed money
in principal amount of $50,000,000 or more, or any payment of any principal
amount of $50,000,000 or more under Hedging Agreements, in each case beyond any
period of grace provided with respect thereto, or (ii) in the performance of any
other agreement, term or condition contained in any such agreement (other than
Hedging Agreements) under which any such obligation in principal amount of
$50,000,000 or more is created, if the effect of such default is to cause or
permit the holder or holders of such obligation (or trustee on behalf of such
holder or holders) to cause such obligation to become due prior to its stated
maturity or to terminate its commitment under such agreement, provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(g) a decree or order by a court having jurisdiction in the premises shall have
been entered adjudging any Account Party a bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization of such Account Party under
the Bermuda Companies Law or the Cayman Islands Companies Law or any other
similar applicable Law, and such decree or order shall have continued
undischarged or unstayed for a period of 60 days; or a decree or order of a
court having jurisdiction in the premises for the appointment of an examiner,
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
such Account Party or a substantial part of its property, or for the winding up
or liquidation of its affairs, shall have been entered, and such decree or order
shall have continued undischarged and unstayed for a period of 60 days;

(h) any Account Party shall institute proceedings to be adjudicated a voluntary
bankrupt, or shall consent to the filing of a bankruptcy proceeding against it,
or shall file a petition or answer or consent seeking reorganization under the
Bermuda Companies Law or the Cayman Islands Companies Law or any other similar
applicable Law, or shall consent to the filing of any such petition, or shall
consent to the appointment of an examiner, receiver or liquidator or trustee or
assignee in bankruptcy or insolvency of it or a substantial part of its
property, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due, or
corporate or other action shall be taken by such Account Party in furtherance of
any of the aforesaid purposes;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Account Party or any of its
Subsidiaries or any combination thereof and the same shall not have been
vacated, discharged, stayed (whether by appeal or otherwise) or bonded pending
appeal within 45 days from the entry thereof;

(j) an ERISA Event (or similar event with respect to any Non-U.S. Benefit Plan)
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events and such similar events that have occurred,
could reasonably be expected to result in liability of the Account Parties and
their Subsidiaries in an aggregate amount exceeding $100,000,000;

(k) a Change in Control shall occur;

(l) XL Capital shall cease to own, beneficially and of record, directly or
indirectly all of the outstanding voting shares of capital stock of XL
Insurance, XL Re or XL America; or

(m) the guarantee contained in Article III shall terminate or cease, in whole or
material part, to be a legally valid and binding obligation of each Guarantor or
any Guarantor or any Person acting for or on behalf of any of such parties shall
contest such validity or binding nature of such guarantee itself or the
Transactions, or any other Person shall assert any of the foregoing;

then, and in every such event (other than an event with respect to any Account
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Account
Parties, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Account
Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Account Parties; and in case of any event with respect to
any Account Party described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Account Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Account Parties.

If an Event of Default shall occur and be continuing and XL Capital receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral for the aggregate LC Exposure of all the Lenders
pursuant to this paragraph, the Account Parties shall immediately deposit into
an account established and maintained on the books and records of the
Administrative Agent, which account may be a “securities account” (within the
meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York (the “Uniform Commercial Code”)), in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the total LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Account Party described in clause (g)
or (h) of this Article. Such deposit shall be held by the Administrative Agent
as collateral for the LC Exposure under this Agreement, and for this purpose
each of the Account Parties hereby grant a security interest to the
Administrative Agent for the benefit of the Lenders in such collateral account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

In addition to the provisions of this Article, each Account Party agrees that
upon the occurrence and during the continuance of any Event of Default any
Lender which has issued any Alternative Currency Letter of Credit may, by notice
to XL Capital and the Administrative Agent: (a) declare that all fees and other
obligations of the Account Parties accrued in respect of Alternative Currency
Letters of Credit issued by such Lender shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Account Party and (b) demand the deposit
(without duplication of any amounts deposited with the Administrative Agent
under the preceding paragraph) of cash collateral from the Account Parties in
immediately available funds in the currency of such Alternative Currency Letter
of Credit or, at the option of such Lender, in Dollars in an amount equal to the
then aggregate undrawn face amount of all such Alternative Currency Letters of
Credit and in such manner as previously agreed to by the Account Parties and
such Lender; provided that, in the case of any of the Events of Default
specified in clause (g) or (h) of this Article, without any notice to any
Account Party or any other act by the Administrative Agent or the Lenders, all
fees and other obligations of the Account Parties accrued in respect of all
Alternative Currency Letters of Credit shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Account Party. If the Administrative Agent receives
any notice from a Lender pursuant to the previous sentence, then it will
promptly give notice thereof to the other Lenders.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Account Party or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Account Party or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by an
Account Party or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Account Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Account Parties. Upon any such resignation, the Required Lenders shall have the
right, in consultation with XL Capital, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
XL Capital to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between XL Capital and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners, the Syndication Agent and the Documentation Agents named on
the cover page of this Agreement shall not have any duties or liabilities under
this Agreement, except in their capacity, if any, as Lenders.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to any Account Party, to XL Capital at XL House, One Bermudiana Road,
Hamilton HM 11 Bermuda, Attention of Roderick Gray (Telecopy No.
(441) 296-6399); with a copy to Kirstin R. Gould, Esq. at the same address and
telecopy number (441) 294-7307;

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention of Loan and Agency
Services Group (Telecopy No. (713) 750-2782; Telephone No. (713) 750-2102), with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York, New
York 10017, Attention of Erin O’Rourke (Telecopy No. (212) 270-7449; Telephone
No. (212) 270-1504); and

(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Account Parties and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Account Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Without limiting the foregoing, the Account Parties may furnish
to the Administrative Agent and the Lenders the financial statements required to
be furnished by it pursuant to Section 6.01(a), 6.01(b) or 6.01(c) by electronic
communications pursuant to procedures approved by the Administrative Agent.

SECTION 10.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Account
Parties therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Obligors and the Required Lenders or by the Obligors and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or the amount of any reimbursement
obligation of an Account Party in respect of any LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or for reimbursement of any LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment or any
Letter of Credit (other than an extension thereof pursuant to an “evergreen”
provision” to the extent permitted hereunder), without the written consent of
each Lender directly affected thereby,

(iv) change Section 2.20(c) or 2.20(d) without the consent of each Lender
directly affected thereby,

(v) release any of the Guarantors from any of their guarantee obligations under
Article III without the written consent of each Lender, and

(vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Account Parties jointly and severally agree to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of one legal
counsel for the Administrative Agent and one legal counsel for the Lenders, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.

(b) Indemnification by the Account Parties. The Account Parties shall jointly
and severally indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee (but not including
Excluded Taxes), incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds thereof or any Letter of Credit or the use thereof
(including any refusal by any Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Account Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Account Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
result from or arise out of the gross negligence or willful misconduct of such
Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Account Parties fail to pay
any amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Account Party shall assert, and each Account Party hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 10.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Account Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by an Account Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) of this Section, any Lender may assign all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Disbursements at the time owing to it) to one or
more NAIC Approved Banks (or, in the case of any assignment by a Lender under
the Revolving Credit Tranche, to one or more Persons) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Account Parties, provided that no consent of any Account Party shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (g) or (h) of
Article VIII has occurred and is continuing, any other assignee; and

(B) the Administrative Agent; and

(C) the Issuing Lender with respect to Participated Letters of Credit.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Approved Fund or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Account Parties and the Administrative Agent otherwise consent, provided that no
such consent of the Account Parties shall be required if an Event of Default
under clause (a), (b), (g) or (h) of Article VIII has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver an Administrative
Questionnaire to the Administrative Agent (with a copy to XL Capital).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.17, 2.18, 2.19 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Account Parties, the option to
provide to the Account Parties all or any part of any Loan or LC Disbursement
that such Granting Lender would otherwise be obligated to make to the Account
Parties pursuant to Section 2.01, provided that (i) nothing herein shall
constitute a commitment by any SPV to make any Loan or LC Disbursement, (ii) if
an SPV elects not to exercise such option or otherwise fails to provide all or
any part of such Loan or LC Disbursement, the Granting Lender shall be obligated
to make such Loan or LC Disbursement pursuant to the terms hereof and (iii) the
Account Parties may bring any proceeding against either or both the Granting
Lender or the SPV in order to enforce any rights of the Account Parties
hereunder. The making of a Loan or LC Disbursement by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan or LC Disbursement were made by the Granting Lender. Each party hereto
hereby agrees that no SPV shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Lender makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof arising out of any claim against such SPV
under this Agreement. In addition, notwithstanding anything to the contrary
contained in this Section, any SPV may with notice to, but without the prior
written consent of, the Account Parties or the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loan or Letter of Credit to its Granting Lender or to any financial
institutions (consented to by the Account Parties and the Administrative Agent)
providing liquidity and/or credit support (if any) with respect to commercial
paper issued by such SPV to fund such Loans and to issue such Letters of Credit
and such SPV may disclose, on a confidential basis, confidential information
with respect to any Account Party and its Subsidiaries to any rating agency,
commercial paper dealer or provider of a surety, guarantee or credit liquidity
enhancement to such SPV. Notwithstanding anything to the contrary in this
Agreement, no SPV shall be entitled to any greater rights under Section 2.17 or
Section 2.19 than its Granting Lender would have been entitled to absent the use
of such SPV. This paragraph may not be amended without the consent of any SPV at
the time holding Loans or LC Disbursements under this Agreement.

(v) The Administrative Agent, acting for this purpose as an agent of the Account
Parties, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Account Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Account Party and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Participations. (i) Any Lender may, without the consent of the Account
Parties, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Credit
Documents (including all or a portion of its Commitment, the Loans and LC
Disbursements owing to it); provided that (A) any such participation sold to a
Participant which is not a Lender, an Approved Fund or a Federal Reserve Bank
shall be made only with the consent (which in each case shall not be
unreasonably withheld) of XL Capital and the Administrative Agent, unless a
Default has occurred and is continuing, in which case the consent of XL Capital
shall not be required, (B) such Lender’s obligations under this Agreement and
the other Credit Documents shall remain unchanged, (C) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (D) the Account Parties, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Credit Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Credit Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Account Parties agree that each Participant shall be entitled
to the benefits of Sections 2.17, 2.18 and 2.19 (subject to the requirements of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.20(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17, 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant or the
Lender interest assigned, unless (A) the sale of the participation to such
Participant is made with the Account Parties’ prior written consent and (B) in
the case of Section 2.17 or 2.19, the entitlement to greater payment results
solely from a Change in Law formally announced after such Participant became a
Participant.

(iii) In the event that any Lender sells participations in a Loan or Commitment,
such Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name of all
participants in the Loans and Commitments held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive in the
absence of manifest error, and the participating Lender shall treat each Person
whose name is recorded in the Participant Register as the Participant for all
purposes of this Agreement and the other Credit Documents, notwithstanding any
notice to the contrary.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) No Assignments to Account Parties or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to any Account Party or any of
its Affiliates or Subsidiaries without the prior consent of each Lender.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Account Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.17, 2.18, 2.19 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Account Party against any of and all the
obligations of such Account Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. By the execution and delivery of this Agreement, XL
Capital Ltd, XL Insurance (Bermuda) Ltd and XL Re Ltd acknowledge that they have
by a separate written instrument, designated and appointed CT Corporation
System, 111 Eighth Avenue, 13th floor, New York, New York 10011 (or any
successor entity thereto), as its authorized agent upon which process may be
served in any suit or proceeding arising out of or relating to this Agreement
that may be instituted in any federal or state court in the State of New York.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) Waiver of Immunities. To the extent that any Account Party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or execution, on the ground of sovereignty or
otherwise) with respect to itself or its property, it hereby irrevocably waives,
to the fullest extent permitted by applicable law, such immunity in respect of
its obligations under this Agreement.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Account Parties acknowledge
that from time to time financial advisory, investment banking and other services
may be offered or provided to any Account Party or one or more of their
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more subsidiaries or affiliates of such Lender and each of the Account
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Account Party and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that (i) any such
information shall be used only for the purpose of advising the Account Parties
or preparing presentation materials for the benefit of the Account Parties and
(ii) any such subsidiary or affiliate receiving such information shall be bound
by the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. Such authorization shall survive the repayment of the Loans, the
expiration or termination of the Letters of Credit, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority (including self-regulating organizations) having
jurisdiction over the Administrative Agent or any Lender (or any Affiliate
thereof), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Account Parties, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Account Party and its
obligations, (vii) with the consent of the Account Parties or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than an Account
Party. For the purposes of this paragraph, “Information” means all information
received from an Account Party relating to an Account Party or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by such Account Party;
provided that, in the case of information received from an Account Party after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding the foregoing, each
of the Administrative Agent and the Lenders agree that they will not trade the
securities of any of the Account Parties based upon non-public Information that
is received by them.

SECTION 10.13. Judgment Currency. This is an international loan transaction in
which the obligations of each Account Party under this Agreement to make payment
hereunder shall be satisfied only in Dollars and only if such payment shall be
made in New York City, and the obligations of each Account Party under this
Agreement to make payment to (or for account of) a Lender in Dollars shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency or in another place except to
the extent that such tender or recovery results in the effective receipt by such
Lender in New York City of the full amount of Dollars payable to such Lender
under this Agreement. If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in Dollars into another currency (in
this Section called the “judgment currency”), the rate of exchange that shall be
applied shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Dollars at the principal office of the
Administrative Agent in New York City with the judgment currency on the Business
Day next preceding the day on which such judgment is rendered. The obligation of
each Account Party in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; and each Account Party hereby, as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in
Dollars, the amount (if any) by which the sum originally due to such Entitled
Person in Dollars hereunder exceeds the amount of the Dollars so purchased and
transferred.

SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies the Account Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Lender is required to obtain,
verify and record information that identifies the Account Parties, which
information includes the name and address of the Account Parties and other
information that will allow such Lender to identify each Account Party in
accordance with said Act.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

     
X.L. AMERICA, INC.,
 
as an Account Party and a Guarantor

By
       /s/Gabriel G. Carino     
 
   

      Name: Gabriel G. Carino Title: Vice President U.S. Federal Tax
Identification No.:   06-1516268 XL INSURANCE (BERMUDA) LTD, as an Account Party
and a Guarantor By __/s/C. Stanley Lee______________________

      Name: C. Stanley Lee Title: Chief Financial Officer U.S. Federal Tax
Identification No.:   98-0354869 XL RE LTD, as an Account Party and a Guarantor
By __/s/Derrick A. Irby______________________



    Name: Derrick A. Irby
Title: SVP & Chief Financial Officer

U.S. Federal Tax Identification No.: 98-0351953

4

     
XL CAPITAL LTD,
 
as an Account Party and a Guarantor

By
       /s/Fiona E. Luck
 
   



    Name: Fiona E. Luck
Title: Executive Vice President, Chief of Staff
and Intern Chief Financial Officer

U.S. Federal Tax Identification No.: 98-0191089

5

     
LENDERS
 
 

JPMORGAN CHASE BANK, N.A.,
 
individually and as Administrative Agent

By
       /s/Erin O’Rourke     
 
   

      Name: Erin O’Rourke Title: Executive Director WACHOVIA BANK, NATIONAL
ASSOCIATION By __/s/Joan Anderson________________________



    Name: Joan Anderson
Title: Director

6





     
ABN AMRO Bank N.V.
 
By:__/s/Michael DeMarco__________________
 

Name:
Title:
  Michael DeMarco
Vice President By:__/s/David W. Stack____________________
 

Name:
Title:
  David W. Stack
Senior Vice President

7

8

          The Bank of Tokyo-Mitsubishi UFJ, Ltd,     New York Branch    
By:__/s/Chimie T. Pemba___________________     Name: Chimie T. Pemba     Title:
Authorized Signatory

9

          BAYERISCHE LANDESBANK, New York Branch     By:__/s/Steven
Fielitz_______________________     Name:     Steven Fielitz     Title:    
Second Vice President     By:__/s/Donna M. Quilty____________________     Name:
    Donna M. Quilty     Title:     Vice President

10

          CALYON NEW YORK BRANCH     By:__/s/Sebastian Rocco____________________
    Name:     Sebastian Rocco     Title:     Managing Director     By:__/s/Gina
Harth-Cryde__________________     Name:     Gina Harth-Cryde     Title:    
Managing Director

11

          DEUTSCHE BANK AG NEW YORK BRANCH     By:__/s/Richard
Herder_____________________     Name:     Richard Herder     Title:     Managing
Director     By:__/s/Michael Campites___________________     Name:     Michael
Campites     Title:     Vice President

12

13

          BANK OF AMERICA, N.A.     By:__/s/Debra Basier_____________________  
  Name: Debra Basier     Title: Senior Vice President     BNP Paribas    
By:__/s/Peter A. Nikitaidis__________________     Name: Peter A. Nikitaidis    
Title: Director     By:__/s/Nair P. Raghu_____________________     Name: Nair P.
Raghu     Title: Vice President

14

          HSBC Bank USA, N.A.     By:__/s/Dennis Cogan_____________________    
Name: Dennis Cogan     Title: Managing Director

15

          ING Bank N.V., London Branch     By:__/s/MER
Sharman_____________________     Name:     MER Sharman     Title:     Managing
Director     By:__/s/I Taylor__________________________     Name:     I. Taylor
    Title:     Managing Director

16

          Lehman Brothers Bank, FSB     By:__/s/Janine Shugan___________________
    Name: Janine Shugan     Title: Authorized Signatory

17

          LLOYDS TSB BANK plc     By: __/s/Michael J. Gilligan_________________
    Name:Michael J. Gilligan     Title:Managing Director     Financial
Institutions, USA G311     By:__/s/Candi Obrentz____________________          
Name:Candi Obrentz           Title:Associate Director     Financial
Institutions, USA O013

18

          MELLON BANK, N.A.     As a Lender     By:__/s/Donald G. Cassidy,
Jr._____________     Name: Donald G. Cassidy, Jr.     Title: Senior Vice
President

19

          MORGAN STANLEY BANK     By:__/s/Daniel Twenge____________________    
Name:Daniel Twenge     Title:Authorized Signatory     Morgan Stanley Bank



    [LENDER]

The Royal Bank of Scotland plc

          By:   Greenwich Capital Markets, Inc., as agent     for The Royal Bank
of Scotland plc
 
  By:        /s/David Howes     
 
       
 
  Name:
Title:   Davis Howes
Vice President

20

21

              UBS AG, STAMFORD BRANCH     By:__/s/David B.
Julie______________________     Name:David B. Julie     Title:Associate Director
    Banking Products Services, US     By:__/s/Richard L.
Tayron__________________           Name:Richard L. Tayron          
Title:Director     Banking Products Services, US

22

              COMERICA BANK       By:__/s/Chatphet Saipetch________________    
  Name:     Chatphet Saipetch     Title:     Vice President



    Commerzbank AG, New York and Grand Cayman Branches

      By:__/s/Arndt E. Bruns_____________________
 

Name:
Title:
  Arndt E. Bruns
Vice President By:__/s/Joseph J. Hayes____________________
 

Name:
Title:
  Joseph J. Hayes
Vice President

23

24

          Credit Suisse, Cayman Islands Branch     By:__/s/Jay
Chall_________________________     Name:     Jay Chall     Title:     Director  
  By:__/s/Alain Schmid_____________________     Name:     Alain Schmid    
Title:     Assistant Vice President



    MERRILL LYNCH COMMERCIAL FINANCE CORPORATION

      By:__/s/Louis Alder_______________________
 

Name:
Title:
  Louis Alder
Director

25

26

          Mizuho Corporate Bank, Ltd.    
By:__/s/Hidekatsu_Take___________________     Name: Hidekatsu Take     Title:
Deputy General Manager



    LANDESBANK HESSEN-THÛRINGEN NEW YORK BRANCH

      By:__/s/Samuel W. Bridges__________________
 

Name:
Title:
Institutions Public Finance
  Samuel W. Bridges
Senior Vice President Financial

By:__/s/Irina Rakhlis_______________________
 

Name:
Title:
  Irina Rakhlis
Assistant Vice President

27

28

          The Bank of Nova Scotia     By:__/s/Dan Foote_________________________
    Name: Dan Foote     Title: Director

      [LENDER] Fortis By:__/s/H.F. de Vlaming____________________ Name:   H.F.
de Vlaming Title:   Head Institutional Banking N.L. By:__/s/A.P.
Verkerk_______________________ Name:   A.P. Verkerk



    Title: Credit Manager Institutional Banking N.L.

29





     
KEYBANK NATIONAL ASSOCIATION
 
By:__/s/Mary K. Young____________________
 

Name:
Title:
  Mary K. Young
Senior Vice President

30

     
CITIBANK, N.A.
By:     /s/Michael Taylor     
 
     
 
   
Name:
Title:
  Michael Taylor
Managing Director

31

          GOLDMAN SACHS BANK USA } By:__/s/William M. Hartnett________________ }
Name: William M. Hartnett Title: Vice President GOLDMAN SACHS BANK USA    
By:__/s/William M. Hartnett________________     Name: William M. Hartnett    
Title: Vice President

32